Exhibit 10.1

Execution Version

PURCHASE AGREEMENT

PURCHASE AGREEMENT (the “Agreement”), dated as of October 20, 2017, by and
between ZOSANO PHARMA CORPORATION, a Delaware corporation (the “Company”), and
LINCOLN PARK CAPITAL FUND, LLC, an Illinois limited liability company (the
“Investor”).

WHEREAS:

Subject to the terms and conditions set forth in this Agreement, the Company
wishes to sell to the Investor, and the Investor wishes to buy from the Company,
up to Thirty-Five Million Dollars ($35,000,000) of the Company’s common stock,
$0.0001 par value per share (the “Common Stock”). The shares of Common Stock to
be purchased hereunder are referred to herein as the “Purchase Shares.”

NOW THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Investor hereby
agree as follows:

 

  1. CERTAIN DEFINITIONS.

For purposes of this Agreement, the following terms shall have the following
meanings:

(a)    “Accelerated Purchase Share Amount” means, with respect to any
Accelerated Purchase made pursuant to Section 2(b) hereof, the number of
Purchase Shares directed by the Company to be purchased by the Investor on an
Accelerated Purchase Notice, which number of Purchase Shares shall not exceed
the lesser of (i) 300% of the number of Purchase Shares directed by the Company
to be purchased by the Investor pursuant to the corresponding Regular Purchase
Notice for the corresponding Regular Purchase referred to in Section 2(b) hereof
(subject to the Purchase Share limitations contained in Section 2(a) hereof and
(ii) the Accelerated Purchase Share Percentage multiplied by the trading volume
of the Common Stock on the Principal Market during normal trading hours on the
Accelerated Purchase Date.

(b)    “Accelerated Purchase Date” means, with respect to any Accelerated
Purchase made pursuant to Section 2(b) hereof, the Business Day immediately
following the applicable Purchase Date with respect to the corresponding Regular
Purchase referred to in Section 2(b) hereof.

(c)    “Accelerated Purchase Notice” means, with respect to any Accelerated
Purchase made pursuant to Section 2(b) hereof, an irrevocable written notice
from the Company to the Investor directing the Investor to buy a specified
Accelerated Purchase Share Amount on the applicable Accelerated Purchase Date
pursuant to Section 2(b) hereof at the applicable Accelerated Purchase Price.

(d)    “Accelerated Purchase Share Percentage” means, with respect to any
Accelerated Purchase made pursuant to Section 2(b) hereof, thirty percent (30%).

(e)    “Accelerated Purchase Price” means, with respect to any particular
Accelerated Purchase made pursuant to Section 2(b) hereof, the lower of
(i) ninety-six percent (96%) of the VWAP during (A) the entire trading day on
the Accelerated Purchase Date, if the volume of shares of Common Stock traded on
the Principal Market on the Accelerated Purchase Date has not exceeded the
Accelerated Purchase Share Volume Maximum, or (B) the portion of the trading day
of the Accelerated Purchase Date (calculated starting at the beginning of normal
trading hours) until such time at which the volume of shares of Common Stock
traded on the Principal Market has exceeded the Accelerated Purchase Share
Volume Maximum and (ii) the Closing Sale Price on the Accelerated Purchase Date
(to be appropriately adjusted for any reorganization, recapitalization, non-cash
dividend, stock split, reverse stock split or other similar transaction).



--------------------------------------------------------------------------------

(f)    “Accelerated Purchase Share Volume Maximum” means the number of shares of
Common Stock traded on the Principal Market during normal trading hours on the
Accelerated Purchase Date equal to (i) the amount of shares of Common Stock
properly directed by the Company to be purchased on the Accelerated Purchase
Notice, divided by (ii) the Accelerated Purchase Share Percentage (to be
appropriately adjusted for any reorganization, recapitalization, non-cash
dividend, stock split, reverse stock split or other similar transaction).

(g)    “Additional Purchase Notice” means, with respect to any Additional
Purchase pursuant to Section 2(c) hereof, an irrevocable written notice from the
Company to the Investor directing the Investor to buy such applicable amount of
Purchase Shares at the applicable Additional Purchase Price as specified by the
Company therein on the Purchase Date.

(h)    “Additional Purchase Price” means, with respect to any Additional
Purchase made pursuant to Section 2(c) hereof, the lower of: (i) $3.00 per share
and (ii) ninety-six percent (96%) of the Purchase Price (as defined below) (in
each case, to be appropriately adjusted for any reorganization,
recapitalization, non-cash dividend, stock split or other similar transaction
that occurs on or after the date of this Agreement).

(i)     “Available Amount” means, initially, Thirty-Five Million Dollars
($35,000,000) in the aggregate, which amount shall be reduced by the Purchase
Amount each time the Investor purchases shares of Common Stock pursuant to
Section 2 hereof.

(j)    “Average Price” means a price per Purchase Share (rounded to the nearest
tenth of a cent) equal to the quotient obtained by dividing (i) the aggregate
gross purchase price paid by the Investor for all Purchase Shares purchased
pursuant to this Agreement, by (ii) the aggregate number of Purchase Shares
issued pursuant to this Agreement.

(k)    “Bankruptcy Law” means Title 11, U.S. Code, or any similar federal or
state law for the relief of debtors.

(l)    “Base Price” means a price per Purchase Share equal to the sum of (i) the
Signing Market Price and (ii) $0.0520 (subject to adjustment for any
reorganization, recapitalization, non-cash dividend, stock split, reverse stock
split or other similar transaction that occurs on or after the date of this
Agreement).

(m)    “Business Day” means any day on which the Principal Market is open for
trading, including any day on which the Principal Market is open for trading for
a period of time less than the customary time.

(n)    “Closing Sale Price” means, for any security as of any date, the last
closing sale price for such security on the Principal Market as reported by the
Principal Market.

(o)    “Confidential Information” means any information disclosed by either
party to the other party, either directly or indirectly, in writing, orally or
by inspection of tangible objects (including,

 

-2-



--------------------------------------------------------------------------------

without limitation, documents, prototypes, samples, plant and equipment), which
is designated as “Confidential,” “Proprietary” or some similar designation.
Information communicated orally shall be considered Confidential Information if
such information is confirmed in writing as being Confidential Information
within ten (10) Business Days after the initial disclosure. Confidential
Information may also include information disclosed to a disclosing party by
third parties. Confidential Information shall not, however, include any
information which (i) was publicly known and made generally available in the
public domain prior to the time of disclosure by the disclosing party;
(ii) becomes publicly known and made generally available after disclosure by the
disclosing party to the receiving party through no action or inaction of the
receiving party; (iii) is already in the possession of the receiving party
without confidential restriction at the time of disclosure by the disclosing
party as shown by the receiving party’s files and records immediately prior to
the time of disclosure; (iv) is obtained by the receiving party from a third
party without a breach of such third party’s obligations of confidentiality; or
(v) is independently developed by the receiving party without use of or
reference to the disclosing party’s Confidential Information, as shown by
documents and other competent evidence in the receiving party’s possession.

(p)    “Custodian” means any receiver, trustee, assignee, liquidator or similar
official under any Bankruptcy Law.

(q)    “DTC” means The Depository Trust Company, or any successor performing
substantially the same function for the Company.

(r)    “DWAC Shares” means shares of Common Stock that are (i) issued in
electronic form, (ii) freely tradable and transferable and without restriction
on resale and (iii) timely credited by the Company to the Investor’s or its
designee’s specified Deposit/Withdrawal at Custodian (DWAC) account with DTC
under its Fast Automated Securities Transfer (FAST) Program, or any similar
program hereafter adopted by DTC performing substantially the same function.

(s)     “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.

(t)    “Material Adverse Effect” means any material adverse effect on (i) the
enforceability of any Transaction Document, (ii) the results of operations,
assets, business or financial condition of the Company and its Subsidiaries,
taken as a whole, other than any material adverse effect that resulted
exclusively from (A) any change in the United States or foreign economies or
securities or financial markets in general that does not have a disproportionate
effect on the Company and its Subsidiaries, taken as a whole, (B) any change
that generally affects the industry in which the Company and its Subsidiaries
operate that does not have a disproportionate effect on the Company and its
Subsidiaries, taken as a whole, (C) any change arising in connection with
earthquakes, hostilities, acts of war, sabotage or terrorism or military actions
or any escalation or material worsening of any such hostilities, acts of war,
sabotage or terrorism or military actions existing as of the date hereof,
(D) any action taken by the Investor, its affiliates or its or their successors
and assigns with respect to the transactions contemplated by this Agreement,
(E) the effect of any change in applicable laws or accounting rules that does
not have a disproportionate effect on the Company and its Subsidiaries, taken as
a whole, or (F) any change resulting from compliance with terms of this
Agreement or the consummation of the transactions contemplated by this
Agreement, or (iii) the Company’s ability to perform in any material respect on
a timely basis its obligations under any Transaction Document to be performed as
of the date of determination.

 

-3-



--------------------------------------------------------------------------------

(u)    “Maturity Date” means the first day of the month immediately following
the thirty (30) month anniversary of the Commencement Date.

(v)    “PEA Period” means the period commencing at 9:30 a.m., Eastern time, on
the fifth (5th) Business Day immediately prior to the filing of any
post-effective amendment to the Registration Statement (as defined herein) or
New Registration Statement (as such term is defined in the Registration Rights
Agreement), and ending at 9:30 a.m., Eastern time, on the Business Day
immediately following, the effective date of any post-effective amendment to the
Registration Statement (as defined herein) or New Registration Statement (as
such term is defined in the Registration Rights Agreement).

(w)    “Person” means an individual or entity including but not limited to any
limited liability company, a partnership, a joint venture, a corporation, a
trust, an unincorporated organization and a government or any department or
agency thereof.

(x)    “Principal Market” means The NASDAQ Capital Market (or any nationally
recognized successor thereto); provided, however, that in the event the
Company’s Common Stock is ever listed or traded on The NASDAQ Global Market, The
NASDAQ Global Select Market, the New York Stock Exchange, the NYSE American, the
NYSE Arca, the OTC Bulletin Board, or the OTCQX or OTCQB operated by the OTC
Markets Group, Inc. (or any nationally recognized successor to any of the
foregoing), then the “Principal Market” shall mean such other market or exchange
on which the Company’s Common Stock is then listed or traded.

(y)    “Purchase Amount” means, with respect to any Regular Purchase, any
Accelerated Purchase or any Additional Purchase made hereunder, as applicable,
the portion of the Available Amount to be purchased by the Investor pursuant to
Section 2 hereof.

(z)    “Purchase Date” means, (i) with respect to any Regular Purchase made
pursuant to Section 2(a) hereof, the Business Day on which the Investor receives
after 4:00 p.m., Eastern time, but prior to 5:00 p.m., Eastern time, of such
Business Day a valid Regular Purchase Notice that the Investor is to buy
Purchase Shares pursuant to Section 2(a) hereof, or (ii) with respect to any
Additional Purchase made pursuant to Section 2(c) hereof, the Business Day on
which the Investor receives after 4:00 p.m., Eastern time, but prior to 5:00
p.m., Eastern time, of such Business Day a valid Additional Purchase Notice that
the Investor is to buy Purchase Shares pursuant to Section 2(c) hereof, as
applicable.

(aa)    “Purchase Price” means, with respect to any Regular Purchase made
pursuant to Section 2(a) hereof or any Additional Purchase made pursuant to
Section 2(c) hereof (as applicable), the lower of: (i) the lowest Sale Price on
the applicable Purchase Date and (ii) the arithmetic average of the three
(3) lowest Closing Sale Prices for the Common Stock during the ten
(10) consecutive Business Days ending on the Business Day immediately preceding
such Purchase Date (in each case, to be appropriately adjusted for any
reorganization, recapitalization, non-cash dividend, stock split or other
similar transaction that occurs on or after the date of this Agreement).

(bb)    “Regular Purchase Notice” means, with respect to any Regular Purchase
pursuant to Section 2(a) hereof, an irrevocable written notice from the Company
to the Investor directing the Investor to buy such applicable amount of Purchase
Shares at the applicable Purchase Price as specified by the Company therein on
the Purchase Date.

 

-4-



--------------------------------------------------------------------------------

(cc)    “Sale Price” means any trade price for the shares of Common Stock on the
Principal Market as reported by the Principal Market.

(dd)    “SEC” means the U.S. Securities and Exchange Commission.

(ee)    “Securities” means, collectively, the Purchase Shares and the Commitment
Shares.

(ff)    “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

(gg)     “Signing Market Price” means $0.8447, representing the consolidated
closing bid price of the Common Stock on The NASDAQ Capital Market on the
Business Day immediately preceding the date of this Agreement.

(hh)    “Subsidiary” means any Person the Company wholly-owns or controls, or in
which the Company, directly or indirectly, owns a majority of the voting stock
or similar voting interest, in each case that would be disclosable pursuant to
Item 601(b)(21) of Regulation S-K promulgated under the Securities Act.

(ii)    “Transaction Documents” means, collectively, this Agreement and the
schedules and exhibits hereto, the Registration Rights Agreement and the
schedules and exhibits thereto, and each of the other agreements, documents,
certificates and instruments entered into or furnished by the parties hereto in
connection with the transactions contemplated hereby and thereby.

(jj)    “Transfer Agent” means Computershare Trust Company, N.A., or such other
Person who is then serving as the transfer agent for the Company in respect of
the Common Stock.

(kk)    “VWAP” means in respect of an applicable Accelerated Purchase Date, the
volume weighted average price of the Common Stock on the Principal Market, as
reported on the Principal Market.

 

  2. PURCHASE OF COMMON STOCK.

Subject to the terms and conditions set forth in this Agreement, the Company has
the right to sell to the Investor, and the Investor has the obligation to
purchase from the Company, Purchase Shares as follows:

(a)    Commencement of Regular Sales of Common Stock. Upon the satisfaction of
all of the conditions set forth in Sections 7 and 8 hereof (the “Commencement”
and the date of satisfaction of such conditions the “Commencement Date”) and
thereafter, the Company shall have the right, but not the obligation, to direct
the Investor, by its delivery to the Investor of a Regular Purchase Notice from
time to time, to purchase up to Three Hundred Thousand (300,000) Purchase Shares
(each such purchase a “Regular Purchase”), at the Purchase Price on the Purchase
Date; provided, however, that (i) the Regular Purchase may be increased to up to
Three Hundred Fifty Thousand (350,000) Purchase Shares, provided that the
Closing Sale Price of the Common Stock is not below $1.50 on the Purchase Date,
and (ii) the Regular Purchase may be increased to up to Four Hundred Thousand
(400,000) Purchase Shares,

 

-5-



--------------------------------------------------------------------------------

provided that the Closing Sale Price of the Common Stock is not below $2.00 on
the Purchase Date (all of which share and dollar amounts shall be appropriately
adjusted for any reorganization, recapitalization, non-cash dividend, stock
split or other similar transaction); and provided, further, however, that the
Investor’s committed obligation under any single Regular Purchase shall not
exceed One Million Dollars ($1,000,000). If the Company delivers any Regular
Purchase Notice for a Purchase Amount in excess of the limitations contained in
the immediately preceding sentence, such Regular Purchase Notice shall be void
ab initio to the extent of the amount by which the number of Purchase Shares set
forth in such Regular Purchase Notice exceeds the number of Purchase Shares
which the Company is permitted to include in such Purchase Notice in accordance
herewith, and the Investor shall have no obligation to purchase such excess
Purchase Shares in respect of such Regular Purchase Notice; provided that the
Investor shall remain obligated to purchase the number of Purchase Shares which
the Company is permitted to include in such Regular Purchase Notice. The Company
may deliver multiple Regular Purchase Notices to the Investor so long as at
least one (1) Business Day has passed since the most recent Regular Purchase was
completed. Notwithstanding the foregoing, the Company shall not deliver any
Regular Purchase Notices during the PEA Period.

(b)    Accelerated Purchases. Subject to the terms and conditions of this
Agreement, in addition to purchases of Purchase Shares as described in
Section 2(a) above, the Company shall also have the right, but not the
obligation, to direct the Investor by the Company’s delivery to the Investor of
an Accelerated Purchase Notice from time to time, and the Investor thereupon
shall have the obligation, to buy Purchase Shares at the Accelerated Purchase
Price on the Accelerated Purchase Date in an amount equal to the Accelerated
Purchase Share Amount (each such purchase, an “Accelerated Purchase”). The
Company may deliver an Accelerated Purchase Notice to the Investor only on a
Purchase Date on which the Company also properly submitted a Regular Purchase
Notice for a Regular Purchase and the Closing Sale Price is not below $0.75 (to
be appropriately adjusted for any reorganization, recapitalization, non-cash
dividend, stock split or other similar transaction and, effective upon the
consummation of any such reorganization, recapitalization, non-cash dividend,
stock split or other similar transaction, the Closing Sale Price is not below
the lower of (i) the adjusted price and (ii) $0.75). If the Company delivers any
Accelerated Purchase Notice for an Accelerated Purchase Share Amount in excess
of the limitations contained in the definition of Accelerated Purchase Share
Amount, such Accelerated Purchase Notice shall be void ab initio to the extent
of the amount by which the number of Purchase Shares set forth in such
Accelerated Purchase Notice exceeds the Accelerated Purchase Share Amount which
the Company is permitted to include in such Accelerated Purchase Notice in
accordance herewith (which shall be confirmed in an Accelerated Purchase
Confirmation (defined below)), and the Investor shall have no obligation to
purchase such excess Purchase Shares in respect of such Accelerated Purchase
Notice; provided that the Investor shall remain obligated to purchase the
Accelerated Purchase Share Amount which the Company is permitted to include in
such Accelerated Purchase Notice. Upon completion of each Accelerated Purchase
Date, the Accelerated Purchase Share Amount and the applicable Accelerated
Purchase Price shall be set forth on a confirmation of the Accelerated Purchase
to be provided to the Company by the Investor (an “Accelerated Purchase
Confirmation”).

(c)    Additional Purchases. Subject to the terms and conditions of this
Agreement, from and after the Commencement Date, in addition to purchases of
Purchase Shares as described in Section 2(a) and Section 2(b) above, the Company
shall also have the right, but not the obligation, to direct the Investor by the
Company’s delivery to the Investor of an Additional Purchase Notice from time to
time, and the Investor thereupon shall have the obligation, to buy Purchase
Shares at the Additional Purchase

 

-6-



--------------------------------------------------------------------------------

Price on the Purchase Date (each such purchase, an “Additional Purchase”);
provided, however, that (i) the Company may deliver an Additional Purchase
Notice to the Investor only if at least twenty (20) Business Days have passed
since the most recent Additional Purchase was completed, (ii) the Investor’s
committed obligation under any single Additional Purchase shall not exceed One
Million Dollars ($1,000,000), and (iii) the Investor’s committed obligation
under all Additional Purchases shall not exceed Five Million Dollars
($5,000,000) in the aggregate. The Company may deliver an Additional Purchase
Notice to the Investor only on a Purchase Date on which the Closing Sale Price
is not below $1.00 (to be appropriately adjusted for any reorganization,
recapitalization, non-cash dividend, stock split or other similar transaction).
If the Company delivers any Additional Purchase Notice for a Purchase Amount in
excess of the limitations contained in this Section 2(c), such Additional
Purchase Notice shall be void ab initio to the extent of the amount by which the
number of Purchase Shares set forth in such Additional Purchase Notice exceeds
the number of Purchase Shares which the Company is permitted to include in such
Additional Purchase Notice in accordance herewith, and the Investor shall have
no obligation to purchase such excess Purchase Shares in respect of such
Additional Purchase Notice; provided that the Investor shall remain obligated to
purchase the number of Purchase Shares which the Company is permitted to include
in such Additional Purchase Notice. Notwithstanding the foregoing, the Company
shall not deliver any Additional Purchase Notice during the PEA Period.

(d)     Payment for Purchase Shares. For each Regular Purchase, the Investor
shall pay to the Company an amount equal to the Purchase Amount with respect to
such Regular Purchase as full payment for such Purchase Shares via wire transfer
of immediately available funds on the same Business Day that the Investor
receives such Purchase Shares, if such Purchase Shares are received by the
Investor before 1:00 p.m., Eastern time, or, if such Purchase Shares are
received by the Investor after 1:00 p.m., Eastern time, the next Business Day.
For each Additional Purchase, the Investor shall pay to the Company an amount
equal to the Purchase Amount with respect to such Additional Purchase as full
payment for such Purchase Shares via wire transfer of immediately available
funds on the third Business Day following the date that the Investor receives
such Purchase Shares. For each Accelerated Purchase, the Investor shall pay to
the Company an amount equal to the Purchase Amount with respect to such
Accelerated Purchase as full payment for such Purchase Shares via wire transfer
of immediately available funds on the third Business Day following the date that
the Investor receives such Purchase Shares. If the Company or the Transfer Agent
shall fail for any reason or for no reason to electronically transfer any
Purchase Shares as DWAC Shares in respect of a Regular Purchase, Additional
Purchase or Accelerated Purchase (as applicable) within three (3) Business Days
following the receipt by the Company of the Purchase Price, Additional Purchase
Price or Accelerated Purchase Price, respectively, therefor in compliance with
this Section 2(d), and if on or after such Business Day the Investor purchases
(in an open market transaction or otherwise) shares of Common Stock to deliver
in satisfaction of a sale by the Investor of such Purchase Shares that the
Investor anticipated receiving from the Company in respect of such Regular
Purchase, Additional Purchase or Accelerated Purchase (as applicable), then the
Company shall, within three (3) Business Days after the Investor’s request,
either (i) pay cash to the Investor in an amount equal to the Investor’s total
purchase price (including brokerage commissions, if any) for the shares of
Common Stock so purchased (the “Cover Price”), at which point the Company’s
obligation to deliver such Purchase Shares as DWAC Shares shall terminate, or
(ii) promptly honor its obligation to deliver to the Investor such Purchase
Shares as DWAC Shares and pay cash to the Investor in an amount equal to the
excess (if any) of the Cover Price over the total (A) Purchase Price for such
Regular Purchase plus the total Accelerated Purchase Price for such Accelerated
Purchase (as applicable) and (B) Additional Purchase Price for such Additional
Purchase (as applicable). The Company shall not issue any fraction of a share of
Common Stock upon any Regular Purchase, Additional Purchase or Accelerated
Purchase. If the

 

-7-



--------------------------------------------------------------------------------

issuance would result in the issuance of a fraction of a share of Common Stock,
the Company shall round such fraction of a share of Common Stock up or down to
the nearest whole share. All payments made under this Agreement shall be made in
lawful money of the United States of America or wire transfer of immediately
available funds to such account as the Company may from time to time designate
by written notice in accordance with the provisions of this Agreement. Whenever
any amount expressed to be due by the terms of this Agreement is due on any day
that is not a Business Day, the same shall instead be due on the next succeeding
day that is a Business Day.

(e)     Purchase Price Floor. The Company may not deliver a Regular Purchase
Notice to the Investor, and the Investor and the Company shall not effect any
Regular Purchase under this Agreement, on any Purchase Date that the Closing
Sale Price is less than the Floor Price. “Floor Price” means $0.50, which shall
be appropriately adjusted for any reorganization, recapitalization, non-cash
dividend, stock split or other similar transaction and, effective upon the
consummation of any such reorganization, recapitalization, non-cash dividend,
stock split or other similar transaction, the Floor Price shall mean the lower
of (i) the adjusted price and (ii) $0.50.

(f)     Compliance with Rules of Principal Market.

(i)    Exchange Cap. Subject to Section 2(f)(ii) below, the Company shall not
issue or sell any shares of Common Stock pursuant to this Agreement, and the
Investor shall not purchase or acquire any shares of Common Stock pursuant to
this Agreement, to the extent that after giving effect thereto, the aggregate
number of shares of Common Stock that would be issued pursuant to this Agreement
would exceed the maximum number of shares of Common Stock that the Company may
issue pursuant to this Agreement and the transactions contemplated hereby
(taking into account all shares of Common Stock issued or issuable pursuant to
any transaction or series of transactions that may be aggregated with the
transactions contemplated by this Agreement under applicable rules of The NASDAQ
Stock Market) without (1) breaching the Company’s obligations under the
applicable rules of The NASDAQ Stock Market or (2) obtaining stockholder
approval under the applicable rules of The NASDAQ Stock Market (the “Exchange
Cap”), unless and until the Company elects to solicit stockholder approval of
the issuance of Common Stock as contemplated by this Agreement and the
stockholders of the Company have in fact approved the issuance of Common Stock
as contemplated by this Agreement in accordance with the applicable rules and
regulations of The NASDAQ Stock Market, and the Certificate of Incorporation and
Bylaws of the Company. For the avoidance of doubt, the Company may, but shall be
under no obligation to, request its stockholders to approve the issuance of
Common Stock as contemplated by this Agreement; provided, that if stockholder
approval is not obtained in accordance with this Section 2(f)(i), the Exchange
Cap shall be applicable for all purposes of this Agreement and the transactions
contemplated hereby at all times during the term of this Agreement (except as
set forth in Section 2(f)(ii) below).

(ii)    At-Market Transaction. Notwithstanding Section 2(f)(i) above, the
Exchange Cap shall not be applicable for any purposes of this Agreement and the
transactions contemplated hereby, solely to the extent that (and only for so
long as) the Average Price shall equal or exceed the Base Price (it being hereby
acknowledged and agreed that the Exchange Cap shall be applicable for all
purposes of this Agreement and the transactions contemplated hereby at all other
times during the term of this Agreement, unless the stockholder approval
referred to in Section 2(f)(i) is obtained).

 

-8-



--------------------------------------------------------------------------------

(iii)    General. The Company shall not issue any shares of Common Stock
pursuant to this Agreement if such issuance would reasonably be expected to
result in (A) a violation of the Securities Act or (B) a breach of the rules and
regulations of The NASDAQ Stock Market. The provisions of this Section 2(f)
shall be implemented in a manner otherwise than in strict conformity with the
terms hereof only if necessary to ensure compliance with the Securities Act and
the rules and regulations of The NASDAQ Stock Market.

(g)    Beneficial Ownership Limitation. Notwithstanding anything to the contrary
contained in this Agreement, the Company shall not issue or sell, and the
Investor shall not purchase or acquire, any shares of Common Stock under this
Agreement which, when aggregated with all other shares of Common Stock then
beneficially owned by the Investor and its affiliates (as calculated pursuant to
Section 13(d) of the Exchange Act and Rule 13d-3 promulgated thereunder), would
result in the beneficial ownership by the Investor and its affiliates of more
than 9.99% of the then issued and outstanding shares of Common Stock (the
“Beneficial Ownership Limitation”). Upon the written or oral request of the
Investor, the Company shall promptly (but not later than one Business Day)
confirm orally or in writing to the Investor the number of shares of Common
Stock then outstanding. The Investor and the Company shall each cooperate in
good faith in the determinations required hereby and the application hereof. The
Investor’s written certification to the Company of the applicability of the
Beneficial Ownership Limitation, and the resulting effect thereof hereunder at
any time, shall be conclusive with respect to the applicability thereof and such
result absent manifest error.

 

  3. INVESTOR’S REPRESENTATIONS AND WARRANTIES.

The Investor represents and warrants to the Company that as of the date hereof
and as of the Commencement Date:

(a)    Investment Purpose. The Investor is acquiring the Securities as principal
for its own account for investment only and not with a view to or for
distributing or reselling such Securities or any part thereof in violation of
the Securities Act or any applicable state securities law, has no present
intention of distributing any of such Securities in violation of the Securities
Act or any applicable state securities law and has no direct or indirect
arrangement or understandings with any other Persons to distribute or regarding
the distribution of such Securities in violation of the Securities Act or any
applicable state securities law (this representation and warranty not limiting
the Investor’s right to sell the Securities at any time pursuant to the
Registration Statement described herein or otherwise in compliance with
applicable federal and state securities laws). The Investor is acquiring the
Securities hereunder in the ordinary course of its business.

(b)    Accredited Investor Status. The Investor is an “accredited investor” as
that term is defined in Rule 501(a)(3) of Regulation D promulgated under the
Securities Act.

(c)    Reliance on Exemptions. The Investor understands that the Securities are
being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and the
Investor’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Investor set forth herein in order to
determine the availability of such exemptions and the eligibility of the
Investor to acquire the Securities.

 

-9-



--------------------------------------------------------------------------------

(d)    Information. The Investor understands that its investment in the
Securities involves a high degree of risk. The Investor (i) is able to bear the
economic risk of an investment in the Securities including a total loss thereof,
(ii) has such knowledge and experience in financial and business matters that it
is capable of evaluating the merits and risks of the proposed investment in the
Securities and (iii) has had an opportunity to ask questions of and receive
answers from the officers of the Company concerning the financial condition and
business of the Company and others matters related to an investment in the
Securities. Neither such inquiries nor any other due diligence investigations
conducted by the Investor or its representatives shall modify, amend or affect
the Investor’s right to rely on the Company’s representations and warranties
contained in Section 4 below. The Investor has sought such accounting, legal and
tax advice as it has considered necessary to make an informed investment
decision with respect to its acquisition of the Securities.

(e)    No Governmental Review. The Investor understands that no U.S. federal or
state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Securities or the fairness or
suitability of an investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.

(f)    Transfer or Sale. The Investor understands that (i) the Securities may
not be offered for sale, sold, assigned or transferred unless (A) registered
pursuant to the Securities Act or (B) an exemption exists permitting such
Securities to be sold, assigned or transferred without such registration;
(ii) any sale of the Securities made in reliance on Rule 144 may be made only in
accordance with the terms of Rule 144 and further, if Rule 144 is not
applicable, any resale of the Securities under circumstances in which the seller
(or the Person through whom the sale is made) may be deemed to be an underwriter
(as that term is defined in the Securities Act) may require compliance with some
other exemption under the Securities Act or the rules and regulations of the SEC
thereunder.

(g)    Validity; Enforcement. This Agreement has been duly and validly
authorized, executed and delivered on behalf of the Investor and is a valid and
binding agreement of the Investor enforceable against the Investor in accordance
with its terms, subject as to enforceability to general principles of equity and
to applicable bankruptcy, insolvency, reorganization, moratorium, liquidation
and other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies.

(h)    Residency. The Investor is a resident of the State of Illinois.

(i)    No Short Selling. The Investor represents and warrants to the Company
that at no time prior to the date of this Agreement has any of the Investor, its
agents, representatives or affiliates engaged in or effected, in any manner
whatsoever, directly or indirectly, any (i) “short sale” (as such term is
defined in Rule 200 of Regulation SHO of the Exchange Act) of the Common Stock
or (ii) hedging transaction, which establishes a net short position with respect
to the Common Stock.

 

-10-



--------------------------------------------------------------------------------

  4. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

The Company represents and warrants to the Investor that, except as set forth in
the disclosure schedules attached hereto, which exceptions shall be deemed to be
a part of the representations and warranties made hereunder, as of the date
hereof and as of the Commencement Date:

(a)    Organization and Qualification. The Company and each of its Subsidiaries
is an entity duly incorporated or otherwise organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation, with the
requisite corporate power and authority to own and use its properties and assets
and to carry on its business as currently conducted. Neither the Company nor any
of its Subsidiaries is in violation or default of any of the provisions of its
respective certificate or articles of incorporation, bylaws or other
organizational or charter documents. Each of the Company and its Subsidiaries is
duly qualified to conduct business and is in good standing as a foreign
corporation or other entity in each jurisdiction in which the nature of the
business conducted or property owned by it makes such qualification necessary,
except where the failure to be so qualified or in good standing, as the case may
be, would not have or reasonably be expected to result in a Material Adverse
Effect.

(b)    Authorization; Enforcement; Validity. (i) The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement and each of the other Transaction Documents, and to issue the
Securities in accordance with the terms hereof and thereof, (ii) the execution
and delivery of the Transaction Documents by the Company and the consummation by
it of the transactions contemplated hereby and thereby, including without
limitation, the issuance of the Initial Commitment Shares (as defined below in
Section 5(e)), the reservation for issuance and the issuance of the Additional
Commitment Shares (as defined below in Section 5(e)), and the reservation for
issuance as Purchase Shares of 7,387,096 shares of Common Stock and the issuance
of the Purchase Shares issuable under this Agreement, have been duly authorized
by the Company’s Board of Directors and no further consent or authorization is
required by the Company, its Board of Directors or its stockholders (except as
provided in this Agreement), (iii) this Agreement has been, and each other
Transaction Document to which the Company is a party shall be on the
Commencement Date when delivered in accordance with the terms hereof, duly
executed and delivered by the Company and (iv) this Agreement constitutes, and
each other Transaction Document upon its execution on behalf of the Company,
shall constitute, the valid and binding obligations of the Company enforceable
against the Company in accordance with their terms, except as such
enforceability may be limited by (i) general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of creditors’ rights and
remedies (ii) as public policy underlying any law, rule or regulation (including
federal or state securities law, rule or regulation) with regards to
indemnification, contribution or exculpation. The Board of Directors of the
Company has approved the resolutions (the “Signing Resolutions”) substantially
in the form as set forth as Exhibit B attached hereto to authorize this
Agreement and the transactions contemplated hereby. The Signing Resolutions are
valid, in full force and effect and have not been modified or supplemented in
any respect. The Company has delivered to the Investor a true and correct copy
of a unanimous written consent adopting the Signing Resolutions executed by all
of the members of the Board of Directors of the Company. Except as set forth in
this Agreement, no other approvals or consents of the Company’s Board of
Directors, any authorized committee thereof, and/or stockholders is necessary
under applicable laws and the Company’s Certificate of Incorporation and/or
Bylaws to authorize the execution and delivery of this Agreement or any of the
transactions contemplated hereby, including, but not limited to, the issuance of
the Commitment Shares and the issuance of the Purchase Shares.

(c)    Capitalization. As of the date hereof, the authorized capital stock of
the Company is set forth in the Company’s Quarterly Report on Form 10-Q for the
quarter ended June 30, 2017. Except as disclosed in the SEC Documents (as
defined below), (i) no shares of the Company’s capital stock are subject to
preemptive rights or any other similar rights or any liens or encumbrances
suffered or permitted by the Company, (ii) there are no outstanding debt
securities, (iii) there are no outstanding options,

 

-11-



--------------------------------------------------------------------------------

warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into, any shares of
capital stock of the Company or any of its Subsidiaries, or contracts,
commitments, understandings or arrangements by which the Company or any of its
Subsidiaries is or may become bound to issue additional shares of capital stock
of the Company or any of its Subsidiaries or options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock of the
Company or any of its Subsidiaries, (iv) there are no agreements or arrangements
under which the Company or any of its Subsidiaries is obligated to register the
sale of any of their securities under the Securities Act (except the
Registration Rights Agreement), (v) there are no outstanding securities or
instruments of the Company or any of its Subsidiaries which contain any
redemption or similar provisions, and there are no contracts, commitments,
understandings or arrangements by which the Company or any of its Subsidiaries
is or may become bound to redeem a security of the Company or any of its
Subsidiaries, (vi) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Securities as described in this Agreement and (vii) the Company does not
have any stock appreciation rights or “phantom stock” plans or agreements or any
similar plan or agreement. The Company has furnished to the Investor true and
correct copies of the Company’s Certificate of Incorporation, as amended and as
in effect on the date hereof (the “Certificate of Incorporation”), and the
Company’s Bylaws, as amended and as in effect on the date hereof (the “Bylaws”).

(d)    Issuance of Securities. Upon issuance and payment therefor in accordance
with the terms and conditions of this Agreement, the Purchase Shares shall be
validly issued, fully paid and nonassessable and free from all taxes, liens,
charges, restrictions, rights of first refusal and preemptive rights with
respect to the issue thereof, with the holders being entitled to all rights
accorded to a holder of Common Stock. Upon issuance in accordance with the terms
and conditions of this Agreement, the Commitment Shares (as defined below in
Section 5(e)) shall be validly issued, fully paid and nonassessable and free
from all taxes, liens, charges, restrictions, rights of first refusal and
preemptive rights with respect to the issue thereof, with the holders being
entitled to all rights accorded to a holder of Common Stock. 7,387,096 shares of
Common Stock have been duly authorized and reserved for issuance upon purchase
under this Agreement as Purchase Shares. 227,500 shares of Common Stock (subject
to equitable adjustment for any reorganization, recapitalization, non-cash
dividend, stock split or other similar transaction) have been duly authorized
and reserved for issuance as Additional Commitment Shares in accordance with
this Agreement.

(e)    No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the reservation
for issuance and issuance of the Purchase Shares and the Commitment Shares) will
not (i) result in a violation of the Certificate of Incorporation, any
Certificate of Designations, Preferences and Rights of any outstanding series of
preferred stock of the Company or the Bylaws or (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Company or any of its Subsidiaries is a party that has
not been waived, or result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws and regulations
and the rules and regulations of the Principal Market applicable to the Company
or any of its Subsidiaries) or by which any property or asset of the Company or
any of its Subsidiaries is bound or affected, except in the case of conflicts,
defaults, terminations, amendments, accelerations, cancellations and violations
under

 

-12-



--------------------------------------------------------------------------------

clause (ii), which would not reasonably be expected to result in a Material
Adverse Effect. Neither the Company nor its Subsidiaries is in violation of any
term of or in default under its Certificate of Incorporation, any Certificate of
Designation, Preferences and Rights of any outstanding series of preferred stock
of the Company or Bylaws or their organizational charter or bylaws,
respectively. Neither the Company nor any of its Subsidiaries is in violation of
any term of or is in default under any material contract, agreement, mortgage,
indebtedness, indenture, instrument, judgment, decree or order or any statute,
rule or regulation applicable to the Company or its Subsidiaries, except for
possible conflicts, defaults, terminations or amendments that would not
reasonably be expected to have a Material Adverse Effect. The business of the
Company and its Subsidiaries is not being conducted, and shall not be conducted,
in violation of any law, ordinance or regulation of any governmental entity,
except for possible violations, the sanctions for which either individually or
in the aggregate would not reasonably be expected to have a Material Adverse
Effect. Except as specifically contemplated by this Agreement and as required
under the Securities Act or applicable state securities laws and the rules and
regulations of the Principal Market, the Company is not required to obtain any
consent, authorization or order of, or make any filing or registration with, any
court or governmental agency or any regulatory or self-regulatory agency in
order for it to execute, deliver or perform any of its obligations under or
contemplated by the Transaction Documents in accordance with the terms hereof or
thereof. Except as set forth elsewhere in this Agreement, all consents,
authorizations, orders, filings and registrations which the Company is required
to obtain pursuant to the preceding sentence shall be obtained or effected on or
prior to the Commencement Date. Since October 12, 2016, the Company has not
received nor delivered any notices or correspondence from or to the Principal
Market pertaining the Company’s non-compliance with any continued listing
standards of the Principal Market. To the Company’s knowledge, the Principal
Market has not commenced any delisting proceedings against the Company.

(f)    SEC Documents; Financial Statements. The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by the
Company under the Securities Act and the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, for the twelve months preceding the date hereof
(or such shorter period as the Company was required by law or regulation to file
such material) (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, being collectively referred to
herein as the “SEC Documents”) on a timely basis or has received a valid
extension of such time of filing and has filed any such SEC Documents prior to
the expiration of any such extension. As of their respective dates, the SEC
Documents complied in all material respects with the requirements of the
Securities Act and the Exchange Act, as applicable. None of the SEC Documents,
when filed, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading. The financial statements of the Company included in
the SEC Documents comply in all material respects with applicable accounting
requirements and the rules and regulations of the SEC with respect thereto as in
effect at the time of filing. Such financial statements have been prepared in
accordance with United States generally accepted accounting principles applied
on a consistent basis during the periods involved (“GAAP”), except as may be
otherwise specified in such financial statements or the notes thereto and except
that unaudited financial statements may not contain all footnotes required by
GAAP, and fairly present in all material respects the financial position of the
Company and its consolidated Subsidiaries as of and for the dates thereof and
the results of operations and cash flows for the periods then ended, subject, in
the case of unaudited statements, to normal, immaterial, year-end audit
adjustments. Except as publicly available through the SEC’s Electronic Data
Gathering, Analysis, and Retrieval System (“EDGAR”), the Company has received no
notices or correspondence from the SEC for the one year preceding the date
hereof. To the Company’s knowledge, the SEC has not commenced any enforcement
proceedings against the Company or any of its Subsidiaries.

 

-13-



--------------------------------------------------------------------------------

(g)    Absence of Certain Changes. Except as disclosed in the SEC Documents,
since December 31, 2016, there has been no material adverse change in the
business, properties, operations, financial condition or results of operations
of the Company or its Subsidiaries. The Company has not taken any steps, and
does not currently expect to take any steps, to seek protection pursuant to any
Bankruptcy Law nor does the Company or any of its Subsidiaries have any
knowledge or reason to believe that its creditors intend to initiate involuntary
bankruptcy or insolvency proceedings. The Company is financially solvent and is
generally able to pay its debts as they become due.

(h)    Absence of Litigation. There is no action, suit, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the Company
or any of its Subsidiaries, threatened against or affecting the Company, the
Common Stock or any of the Company’s or its Subsidiaries’ officers or directors
in their capacities as such that would reasonably be expected to have a Material
Adverse Effect.

(i)    Acknowledgment Regarding Investor’s Status. The Company acknowledges and
agrees that the Investor is acting solely in the capacity of arm’s length
purchaser with respect to the Transaction Documents and the transactions
contemplated hereby and thereby. The Company further acknowledges that the
Investor is not acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and any advice given by the
Investor or any of its representatives or agents in connection with the
Transaction Documents and the transactions contemplated hereby and thereby is
merely incidental to the Investor’s purchase of the Securities. The Company
further represents to the Investor that the Company’s decision to enter into the
Transaction Documents has been based solely on the independent evaluation by the
Company and its representatives and advisors.

(j)    No General Solicitation; No Integrated Offering. Neither the Company, nor
any of its affiliates, nor any Person acting on its or their behalf, has engaged
in any form of general solicitation or general advertising (within the meaning
of Regulation D under the Securities Act) in connection with the offer or sale
of the Securities. Neither the Company, nor or any of its affiliates, nor any
Person acting on their behalf has, directly or indirectly, made any offers or
sales of any security or solicited any offers to buy any security, under
circumstances that would require registration of the offer and sale of any of
the Securities under the Securities Act, whether through integration with prior
offerings or otherwise, or cause this offering of the Securities to be
integrated with prior offerings by the Company in a manner that would require
stockholder approval pursuant to the rules of the Principal Market on which any
of the securities of the Company are listed or designated. The issuance and sale
of the Securities hereunder does not contravene the rules and regulations of the
Principal Market.

(k)    Intellectual Property Rights. Except as disclosed in the SEC documents,
to the Company’s knowledge, the Company and its Subsidiaries own or possess
adequate rights or licenses to use all material trademarks, trade names, service
marks, service mark registrations, service names, patents, patent rights,
copyrights, licenses, approvals, governmental authorizations, trade secrets and
rights necessary to conduct their respective businesses as now conducted. None
of the Company’s material trademarks, trade names, service marks, service mark
registrations, service names, patents, patent rights, copyrights, inventions,
licenses, approvals, government authorizations, trade secrets or other

 

-14-



--------------------------------------------------------------------------------

intellectual property rights have expired or terminated, or, by the terms and
conditions thereof, could expire or terminate within two years from the date of
this Agreement. The Company and its Subsidiaries do not have any knowledge of
any infringement by the Company or its Subsidiaries of any material trademark,
trade name rights, patents, patent rights, copyrights, service names, service
marks, service mark registrations, and there is no claim, action or proceeding
being made or brought against, or to the Company’s knowledge, being threatened
against, the Company or its Subsidiaries regarding trademark, trade name,
patents, patent rights, copyright, service names, service marks, service mark
registrations or other infringement, which could reasonably be expected to have
a Material Adverse Effect.

(l)    Environmental Laws. Except as disclosed in the SEC documents, the Company
and its Subsidiaries (i) are in compliance with any and all applicable foreign,
federal, state and local laws and regulations relating to the protection of
human health and safety, the environment or hazardous or toxic substances or
wastes, pollutants or contaminants (“Environmental Laws”), (ii) have received
all permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses and (iii) are in
compliance with all terms and conditions of any such permit, license or
approval, except where, in each of the three foregoing clauses, the failure to
so comply would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

(m)    Title. Except as disclosed in the SEC documents, the Company and its
Subsidiaries have good and marketable title in fee simple to all real property
owned by them and good and marketable title in all personal property owned by
them that is material to the business of the Company and its Subsidiaries, in
each case free and clear of all liens, encumbrances and defects (“Liens”) and,
except for Liens as do not materially affect the value of such property and do
not materially interfere with the use made and proposed to be made of such
property by the Company and its Subsidiaries and Liens for the payment of
federal, state or other taxes, the payment of which is neither delinquent nor
subject to penalties. Any real property and facilities held under lease by the
Company and its Subsidiaries are held by them under valid, subsisting and
enforceable leases with which the Company and its Subsidiaries are in compliance
with such exceptions as are not material and do not interfere with the use made
and proposed to be made of such property and buildings by the Company and its
Subsidiaries.

(n)    Insurance. The Company and each of its Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as management of the Company believes to be prudent and
customary in the businesses in which the Company and its Subsidiaries are
engaged. Neither the Company nor any such Subsidiary has been refused any
insurance coverage sought or applied for and neither the Company nor any such
Subsidiary has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not materially and adversely affect the condition,
financial or otherwise, or the earnings, business or operations of the Company
and its Subsidiaries, taken as a whole.

(o)    Regulatory Permits. Except as disclosed in the SEC documents, the Company
and its Subsidiaries possess all material certificates, authorizations and
permits issued by the appropriate federal, state or foreign regulatory
authorities necessary to conduct their respective businesses, and neither the
Company nor any such Subsidiary has received any notice of proceedings relating
to the revocation or modification of any such certificate, authorization or
permit.

 

-15-



--------------------------------------------------------------------------------

(p)    Tax Status. Except as disclosed in the SEC documents, the Company and
each of its Subsidiaries has filed, subject to any extensions of time, all
federal and state income and all other material returns, reports and
declarations required by any jurisdiction to which it is subject in connection
with taxes (unless and only to the extent that the Company and each of its
Subsidiaries has set aside on its books provisions reasonably adequate for the
payment of all unpaid and unreported taxes) and has paid all taxes that are
material in amount, shown or determined to be due on such returns, reports and
declarations, except those being contested in good faith and has set aside on
its books provision reasonably adequate for the payment of all taxes for periods
subsequent to the periods to which such returns, reports or declarations apply,
and except as would not reasonably be expected to have a Material Adverse
Effect.

(q)    Transactions With Affiliates. Except as disclosed in the SEC Documents,
to the Company’s knowledge, none of the Company’s stockholders, officers or
directors or any family member or affiliate of any of the foregoing, has either
directly or indirectly an interest in, or is a party to, any transaction that
would be required to be disclosed as a related party transaction pursuant to
Item 404 of Regulation S-K promulgated under the Securities Act.

(r)    Application of Takeover Protections. The Company and its board of
directors have taken or will take prior to the Commencement Date all necessary
action, if any, in order to render inapplicable any control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement) or other similar anti-takeover provision under the Certificate of
Incorporation or the laws of the state of its incorporation which is or could
become applicable to the Investor as a result of the transactions contemplated
by this Agreement, including, without limitation, the Company’s issuance of the
Securities and the Investor’s ownership of the Securities.

(s)    Disclosure. Except with respect to the material terms and conditions of
the transactions contemplated by the Transaction Documents that will be timely
publicly disclosed by the Company, the Company confirms that neither it nor any
other Person acting on its behalf has provided the Investor or its agents or
counsel with any information that it believes constitutes or might constitute
material, non-public information which is not otherwise disclosed in the
Registration Statement or the SEC Documents. The Company understands and
confirms that the Investor will rely on the foregoing representation in
effecting purchases and sales of securities of the Company. All of the
disclosure furnished by or on behalf of the Company to the Investor regarding
the Company, its business and the transactions contemplated hereby, including
the disclosure schedules to this Agreement, taken as a whole is true and correct
and does not contain any untrue statement of a material fact or omit to state
any material fact necessary in order to make the statements made therein, in
light of the circumstances under which they were made, not misleading. The press
releases disseminated by the Company during the twelve months preceding the date
of this Agreement taken as a whole do not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made and when made, not misleading. The Company
acknowledges and agrees that the Investor neither makes nor has made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 3 hereof.

(t)    Foreign Corrupt Practices. Neither the Company, nor to the knowledge of
the Company, any agent or other Person acting on behalf of the Company, has
(i) directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic

 

-16-



--------------------------------------------------------------------------------

political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any Person acting on its behalf of
which the Company is aware) which is in violation of law, or (iv) violated in
any material respect any provision of the Foreign Corrupt Practices Act of 1977,
as amended.

(u)    DTC Eligibility. The Company, through the Transfer Agent, currently
participates in the DTC Fast Automated Securities Transfer (FAST) Program and
the Common Stock can be transferred electronically to third parties via the DTC
Fast Automated Securities Transfer (FAST) Program.

(v)    Sarbanes-Oxley. The Company is in compliance in all material respects
with all provisions of the Sarbanes-Oxley Act of 2002, as amended, which are
applicable to it as of the date hereof.

(w)    Certain Fees. No brokerage or finder’s fees or commissions are or will be
payable by the Company to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other Person with respect to the
transactions contemplated by the Transaction Documents. The Investor shall have
no obligation with respect to any fees or with respect to any claims made by or
on behalf of other Persons for fees of a type contemplated in this Section 4(w)
that may be due in connection with the transactions contemplated by the
Transaction Documents.

(x)    Investment Company. The Company is not, and immediately after receipt of
payment for the Securities will not be, an “investment company” within the
meaning of the Investment Company Act of 1940, as amended.

(y)    Listing and Maintenance Requirements. The Common Stock is registered
pursuant to Section 12(b) of the Exchange Act, and the Company has taken no
action designed to, or which to its knowledge is likely to have the effect of,
terminating the registration of the Common Stock pursuant to the Exchange Act
nor has the Company received any notification that the SEC is currently
contemplating terminating such registration. The Company has not since
October 12, 2016, received any notice from the Principal Market to the effect
that the Company is not in compliance with the listing or maintenance
requirements of the Principal Market. The Company is in compliance with all such
listing and maintenance requirements.

(z)    Accountants. The Company’s accountants are set forth in the SEC Documents
and, to the knowledge of the Company, such accountants are an independent
registered public accounting firm as required by the Securities Act.

(aa)    No Market Manipulation. The Company has not, and to its knowledge no
Person acting on its behalf has, (i) taken, directly or indirectly, any action
designed to cause or to result in the stabilization or manipulation of the price
of any security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or, paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company.

(bb)    Shell Company Status. The Company is not currently, and has never been,
an issuer identified in Rule 144(i)(1) under the Securities Act.

 

-17-



--------------------------------------------------------------------------------

(cc)    No Disqualification Events. None of the Company, any of its
predecessors, any affiliated issuer, any director, executive officer, other
officer of the Company participating in the offering contemplated hereby, any
beneficial owner of 20% or more of the Company’s outstanding voting equity
securities, calculated on the basis of voting power, nor any promoter (as that
term is defined in Rule 405 under the Securities Act) connected with the Company
in any capacity at the time of sale (each, an “Issuer Covered Person”) is
subject to any of the “Bad Actor” disqualifications described in Rule
506(d)(1)(i) to (viii) under the Securities Act (a “Disqualification Event”),
except for a Disqualification Event covered by Rule 506(d)(2) or (d)(3) under
the Securities Act. The Company has exercised reasonable care to determine
whether any Issuer Covered Person is subject to a Disqualification Event.

 

  5. COVENANTS.

(a)    Filing of Current Report and Registration Statement. The Company agrees
that it shall, within the time required under the Exchange Act, file with the
SEC a report on Form 8-K relating to the transactions contemplated by, and
describing the material terms and conditions of, the Transaction Documents (the
“Current Report”). The Company shall also file with the SEC, within fifteen
(15) Business Days from the date hereof, a new registration statement (the
“Registration Statement”) covering only the resale of the Purchase Shares and
all of the Commitment Shares, in accordance with the terms of the Registration
Rights Agreement between the Company and the Investor, dated as of the date
hereof (the “Registration Rights Agreement”). The Company shall permit the
Investor to review and comment upon a substantially complete pre-filing draft of
the Current Report at least two (2) Business Days prior to its filing with the
SEC, and the Company shall give due consideration to all such comments. The
Investor shall use its reasonable efforts to comment upon a substantially
complete pre-filing draft of the Current Report within one (1) Business Day from
the date the Investor receives it from the Company.

(b)    Blue Sky. The Company shall take all such action, if any, as is
reasonably necessary in order to obtain an exemption for or to register or
qualify (i) the issuance of the Commitment Shares and the sale of the Purchase
Shares to the Investor under this Agreement and (ii) any subsequent resale of
all Commitment Shares and all Purchase Shares by the Investor, in each case,
under applicable securities or “Blue Sky” laws of the states of the United
States in such states as is reasonably requested by the Investor from time to
time, and shall provide evidence of any such action so taken to the Investor.

(c)    Listing/DTC. To the extent applicable, the Company shall promptly secure
the listing of all of the Purchase Shares and Commitment Shares to be issued to
the Investor hereunder on the Principal Market (subject to official notice of
issuance) and upon each other national securities exchange or automated
quotation system, if any, upon which the Common Stock is then listed, and shall
use commercially reasonable efforts to maintain, so long as any shares of Common
Stock shall be so listed, such listing of all such Securities from time to time
issuable hereunder. The Company shall use commercially reasonable efforts to
maintain the listing of the Common Stock on the Principal Market and shall
comply in all respects with the Company’s reporting, filing and other
obligations under the bylaws or rules and regulations of the Principal Market.
Neither the Company nor any of its Subsidiaries shall take any action that would
reasonably be expected to result in the delisting or suspension of the Common
Stock on the Principal Market. The Company shall promptly, and in no event later
than the following Business Day, provide to the Investor copies of any notices
it receives from the Principal Market regarding the continued eligibility of the
Common Stock for listing on the Principal Market; provided, however, that the
Company shall not be required to provide the Investor copies of any such notice
that the Company reasonably believes constitutes material non-public information
and the Company would not be

 

-18-



--------------------------------------------------------------------------------

required to publicly disclose such notice in any report or statement filed with
the SEC and under the Exchange Act or the Securities Act. The Company shall pay
all fees and expenses in connection with satisfying its obligations under this
Section 5(c). The Company shall take all action necessary to ensure that its
Common Stock can be transferred electronically as DWAC Shares.

(d)    Prohibition of Short Sales and Hedging Transactions. The Investor agrees
that beginning on the date of this Agreement and ending on the date of
termination of this Agreement as provided in Section 11, the Investor and its
agents, representatives and affiliates shall not in any manner whatsoever enter
into or effect, directly or indirectly, any (i) “short sale” (as such term is
defined in Rule 200 of Regulation SHO of the Exchange Act) of the Common Stock
or (ii) hedging transaction, which establishes a net short position with respect
to the Common Stock.

(e)    Issuance of Commitment Shares. In consideration for the Investor’s
execution and delivery of this Agreement, the Company shall cause to be issued
to the Investor a total of 227,500 shares of Common Stock (the “Initial
Commitment Shares”) promptly following the execution of this Agreement and shall
deliver to the Transfer Agent the Irrevocable Transfer Agent Instructions with
respect to the issuance of such Initial Commitment Shares. The Company shall
cause to be issued to the Investor up to 227,500 shares of Common Stock (the
“Additional Commitment Shares” and, collectively with the Initial Commitment
Shares, the “Commitment Shares”), as follows: in connection with each purchase
of Purchase Shares hereunder, the Company shall issue to the Investor a number
of shares of Common Stock equal to the product of (i) 227,500 and (y) the
Purchase Amount Fraction. The “Purchase Amount Fraction” shall mean a fraction,
the numerator of which is the Purchase Amount purchased by the Investor with
respect to such purchase of Purchase Shares and the denominator of which is
Thirty-Five Million Dollars ($35,000,000). The Additional Commitment Shares
shall be equitably adjusted for any reorganization, recapitalization, non-cash
dividend, stock split or other similar transaction. For the avoidance of doubt,
(1) all of the Initial Commitment Shares shall be fully earned as of the date of
this Agreement, whether or not the Commencement shall occur or any Purchase
Shares are purchased by the Investor under this Agreement and irrespective of
any subsequent termination of this Agreement and (2) the Additional Commitment
Shares shall be fully earned as of the date of their issuance pursuant to this
Agreement, irrespective of any subsequent termination of this Agreement.

(f)    Due Diligence; Non-Public Information. The Investor shall have the right,
from time to time as the Investor may reasonably deem appropriate, and upon
reasonable advance notice to the Company, to perform reasonable due diligence on
the Company during normal business hours. The Company and its officers and
employees shall provide information and reasonably cooperate with the Investor
in connection with any reasonable request by the Investor related to the
Investor’s due diligence of the Company. Each party hereto agrees not to
disclose any Confidential Information of the other party to any third party and
shall not use the Confidential Information for any purpose other than in
connection with, or in furtherance of, the transactions contemplated hereby.
Each party hereto acknowledges that the Confidential Information shall remain
the property of the disclosing party and agrees that it shall take all
reasonable measures to protect the secrecy of any Confidential Information
disclosed by the other party. The receiving party may disclose Confidential
Information to the extent such information is required to be disclosed by law,
regulation or order of a court of competent jurisdiction or regulatory
authority, provided that the receiving party shall promptly notify the
disclosing party when such requirement to disclose arises, and shall cooperate
with the disclosing party so as to enable the disclosing party to: (i) seek an
appropriate protective order; and (ii) make any applicable claim of
confidentiality in respect of such Confidential Information; and provided,
further, that the receiving party shall disclose Confidential

 

-19-



--------------------------------------------------------------------------------

Information only to the extent required by the protective order or other similar
order, if such an order is obtained, and, if no such order is obtained, the
receiving party shall disclose only the minimum amount of such Confidential
Information required to be disclosed in order to comply with the applicable law,
regulation or order. In addition, any such Confidential Information disclosed
pursuant to this section shall continue to be deemed Confidential Information.
Notwithstanding anything in this Agreement to the contrary, the Company and the
Investor agree that neither the Company nor any other Person acting on its
behalf shall provide the Investor or its agents or counsel with any information
that constitutes or may reasonably be considered to constitute material,
non-public information, unless a simultaneous public announcement thereof is
made by the Company in the manner contemplated by Regulation FD. In the event of
a breach of the foregoing covenant by the Company or any Person acting on its
behalf (as determined in the reasonable good faith judgment of the Investor), in
addition to any other remedy provided herein or in the other Transaction
Documents, if the Investor is holding any Securities at the time of the
disclosure of such material, non-public information, the Investor shall have the
right to make a public disclosure, in the form of a press release, public
advertisement or otherwise, of such material, non-public information without the
prior approval by the Company; provided the Investor shall have first provided
notice to the Company that it believes it has received information that
constitutes material, non-public information, the Company shall have at least 48
hours to publicly disclose such material, non-public information prior to any
such disclosure by the Investor, and the Company shall have failed to
demonstrate to the Investor within such time period that such information does
not constitute material, non-public information, and the Company shall have
failed to publicly disclose such material, non-public information within such
time period. The Investor shall not have any liability to the Company, any of
its Subsidiaries, or any of their respective directors, officers, employees,
stockholders or agents, for any such disclosure. The Company understands and
confirms that the Investor shall be relying on the foregoing covenants in
effecting transactions in securities of the Company.

(g)     Purchase Records. The Investor and the Company shall each maintain
records showing the remaining Available Amount at any given time and the dates
and Purchase Amounts for each Regular Purchase, Accelerated Purchase and
Additional Purchase or shall use such other method, reasonably satisfactory to
the Investor and the Company.

(h)     Taxes. The Company shall pay any and all transfer, stamp or similar
taxes that may be payable with respect to the issuance and delivery of any
shares of Common Stock to the Investor made under this Agreement.

(i)    Use of Proceeds. The Company will use the net proceeds from the offering
as described in the Registration Statement or the SEC Documents.

(j)    Other Transactions. The Company shall not enter into, announce or
recommend to its stockholders any agreement, plan, arrangement or transaction in
or of which the terms thereof would restrict, materially delay, conflict with or
impair the ability or right of the Company to perform its obligations under the
Transaction Documents, including, without limitation, the obligation of the
Company to deliver the Purchase Shares and the Commitment Shares to the Investor
in accordance with the terms of the Transaction Documents.

(k)    Integration. From and after the date of this Agreement, neither the
Company, nor or any of its affiliates will, and the Company shall use its
reasonable efforts to ensure that no Person acting on their behalf will,
directly or indirectly, make any offers or sales of any security or solicit any
offers to buy

 

-20-



--------------------------------------------------------------------------------

any security, under circumstances that would (i) require registration of the
offer and sale of any of the Securities by the Company to the Investor under the
Securities Act, or (ii) cause this offering of the Securities by the Company to
the Investor to be integrated with other offerings by the Company in a manner
that would require stockholder approval pursuant to the rules of the Principal
Market on which any of the securities of the Company are listed or designated,
unless in the case of this clause (ii), stockholder approval is obtained before
the closing of such subsequent transaction in accordance with the rules of such
Principal Market.

 

  6. TRANSFER AGENT INSTRUCTIONS.

(a)    On the date of this Agreement, the Company shall issue irrevocable
instructions to the Transfer Agent substantially in the form attached hereto as
Exhibit D to issue the Initial Commitment Shares in accordance with the terms of
this Agreement (the “Irrevocable Transfer Agent Instructions”). The
certificate(s) or book-entry statement(s) representing the Initial Commitment
Shares, except as set forth below, shall bear the following restrictive legend
(the “Restrictive Legend”):

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
APPLICABLE STATE SECURITIES LAWS, UNLESS SOLD PURSUANT TO: (1) RULE 144 UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR (2) AN OPINION OF HOLDER’S COUNSEL,
IN A CUSTOMARY FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
APPLICABLE STATE SECURITIES LAWS.

(b)    On the earlier of (i) the Commencement Date and (ii) such time that the
Investor shall request, provided all conditions of Rule 144 under the Securities
Act are met, the Company shall, no later than two (2) Business Days following
the delivery by the Investor to the Company or the Transfer Agent of one or more
legended certificates or book-entry statements representing Initial Commitment
Shares (which certificates or book-entry statements the Investor shall promptly
deliver on or prior to the first to occur of the events described in clauses
(i) and (ii) of this sentence), as directed by the Investor, issue and deliver
(or cause to be issued and delivered) to the Investor, as requested by the
Investor, either: (A) a certificate or book-entry statement representing such
Initial Commitment Shares that is free from all restrictive and other legends or
(B) a number of shares of Common Stock equal to the number of Initial Commitment
Shares represented by the certificate(s) or book-entry statement(s) so delivered
by the Investor as DWAC Shares. The Company shall take all actions to carry out
the intent and accomplish the purposes of the immediately preceding sentence,
including, without limitation, delivering all such legal opinions, consents,
certificates, resolutions and instructions to the Transfer Agent, and any
successor transfer agent of the Company, as may be requested from time to time
by the Investor or necessary or desirable to carry out the intent and accomplish
the purposes of the immediately preceding sentence. On the Commencement Date,
the Company shall issue to the Transfer Agent, and any subsequent transfer
agent, (i) irrevocable instructions in the form substantially similar to those
used by the Investor in substantially similar transactions (the “Commencement
Irrevocable Transfer Agent Instructions”) and

 

-21-



--------------------------------------------------------------------------------

(ii) the notice of effectiveness of the Registration Statement in the form
attached as an exhibit to the Registration Rights Agreement (the “Notice of
Effectiveness of Registration Statement”), in each case to issue the Commitment
Shares and the Purchase Shares in accordance with the terms of this Agreement
and the Registration Rights Agreement. All Purchase Shares and Additional
Commitment Shares to be issued from and after Commencement to or for the benefit
of the Investor pursuant to this Agreement shall be issued only as DWAC Shares.
The Company represents and warrants to the Investor that, while this Agreement
is effective, no instruction other than the Commencement Irrevocable Transfer
Agent Instructions and the Notice of Effectiveness of Registration Statement
referred to in this Section 6(b) will be given by the Company to the Transfer
Agent with respect to the Purchase Shares or the Commitment Shares from and
after Commencement, and the Purchase Shares and the Commitment Shares covered by
the Registration Statement shall otherwise be freely transferable on the books
and records of the Company. The Company agrees that if the Company fails to
fully comply with the provisions of this Section 6(b) within five (5) Business
Days of the Investor providing the deliveries referred to above, the Company
shall, at the Investor’s written instruction, purchase such shares of Common
Stock containing the Restrictive Legend from the Investor at the greater of the
(i) purchase price paid for such shares of Common Stock (as applicable) and
(ii) the Closing Sale Price of the Common Stock on the date of the Investor’s
written instruction.

 

  7. CONDITIONS TO THE COMPANY’S RIGHT TO COMMENCE SALES OF SHARES OF COMMON
STOCK.

The right of the Company hereunder to commence sales of the Purchase Shares on
the Commencement Date is subject to the satisfaction of each of the following
conditions:

(a)     The Investor shall have executed each of the Transaction Documents and
delivered the same to the Company;

(b)    The Registration Statement covering the resale of the Purchase Shares and
all of the Initial Commitment Shares and Additional Commitment Shares shall have
been declared effective under the Securities Act by the SEC, and no stop order
with respect to the Registration Statement shall be pending or threatened by the
SEC; and

(c)     The representations and warranties of the Investor shall be true and
correct in all material respects as of the date hereof and as of the
Commencement Date as though made at that time.

 

  8. CONDITIONS TO THE INVESTOR’S OBLIGATION TO PURCHASE SHARES OF COMMON STOCK.

The obligation of the Investor to buy Purchase Shares under this Agreement is
subject to the satisfaction of each of the following conditions on or prior to
the Commencement Date and, once such conditions have been initially satisfied,
there shall not be any ongoing obligation to satisfy such conditions after the
Commencement has occurred:

(a)    The Company shall have executed each of the Transaction Documents and
delivered the same to the Investor;

 

-22-



--------------------------------------------------------------------------------

(b)    The Company shall have issued or caused to be issued to the Investor
(i) one or more certificates or book-entry statements representing the Initial
Commitment Shares free from all restrictive and other legends or (ii) a number
of shares of Common Stock equal to the number of Initial Commitment Shares as
DWAC Shares, in each case in accordance with Section 6(b);

(c)    The Common Stock shall be listed or quoted on the Principal Market,
trading in the Common Stock shall not have been within the last 365 days
suspended by the SEC or the Principal Market, and all Securities to be issued by
the Company to the Investor pursuant to this Agreement shall have been, if
applicable, approved for listing or quotation on the Principal Market in
accordance with the applicable rules and regulations of the Principal Market,
subject only to official notice of issuance;

(d)    The Investor shall have received the opinions of the Company’s legal
counsel dated as of the Commencement Date substantially in the form heretofore
agreed by the parties hereto;

(e)    The representations and warranties of the Company shall be true and
correct in all material respects (except to the extent that any of such
representations and warranties is already qualified as to materiality in
Section 4 above, in which case, such representations and warranties shall be
true and correct without further qualification) as of the date hereof and as of
the Commencement Date as though made at that time (except for representations
and warranties that speak as of a specific date, which shall be true and correct
as of such date) and the Company shall have performed, satisfied and complied
with the covenants, agreements and conditions required by the Transaction
Documents to be performed, satisfied or complied with by the Company at or prior
to the Commencement Date. The Investor shall have received a certificate,
executed by the CEO, President or CFO of the Company, dated as of the
Commencement Date, to the foregoing effect in the form attached hereto as
Exhibit A;

(f)    The Board of Directors of the Company shall have adopted resolutions in
substantially the form attached hereto as Exhibit B which shall be in full force
and effect without any amendment or supplement thereto as of the Commencement
Date;

(g)    As of the Commencement Date, the Company shall have reserved out of its
authorized and unissued Common Stock, (i) solely for the purpose of effecting
purchases of Purchase Shares hereunder, 7,387,096 shares of Common Stock, and
(ii) solely for the purpose of effecting the issuance of Additional Commitment
Shares hereunder, 227,500 shares of Common Stock;

(h)    The Commencement Irrevocable Transfer Agent Instructions and the Notice
of Effectiveness of Registration Statement each shall have been delivered to and
acknowledged in writing by the Company and the Company’s Transfer Agent (or any
successor transfer agent);

(i)    The Company shall have delivered to the Investor a certificate evidencing
the incorporation and good standing of the Company in the State of Delaware
issued by the Secretary of State of the State of Delaware as of a date within
ten (10) Business Days of the Commencement Date;

(j)    The Company shall have delivered to the Investor a certified copy of the
Certificate of Incorporation as certified by the Secretary of State of the State
of Delaware within ten (10) Business Days of the Commencement Date;

 

-23-



--------------------------------------------------------------------------------

(k)    The Company shall have delivered to the Investor a secretary’s
certificate executed by the Secretary of the Company, dated as of the
Commencement Date, in the form attached hereto as Exhibit C;

(l)    The Registration Statement covering the resale of the Purchase Shares and
all of the Initial Commitment Shares and Additional Commitment Shares shall have
been declared effective under the Securities Act by the SEC, and no stop order
with respect to the Registration Statement shall be pending or threatened by the
SEC. The Company shall have prepared and filed with the SEC, not later than one
(1) Business Day after the effective date of the Registration Statement, a final
and complete prospectus (the preliminary form of which shall be included in the
Registration Statement) and shall have delivered to the Investor a true and
complete copy thereof. Such prospectus shall be current and available for the
resale by the Investor of all of the Securities covered thereby. The Current
Report shall have been filed with the SEC, as required pursuant to Section 5(a).
All reports, schedules, registrations, forms, statements, information and other
documents required to have been filed by the Company with the SEC at or during
the 12-month period immediately preceding the date of this Agreement pursuant to
the reporting requirements of the Exchange Act shall have been filed with the
SEC within the applicable time periods prescribed for such filings under the
Exchange Act, including any applicable extension periods contemplated by the
Exchange Act;

(m)    No Event of Default (as defined below) has occurred, or any event which,
after notice and/or lapse of time, would reasonably be expected to become an
Event of Default has occurred;

(n)    All federal, state and local governmental laws, rules and regulations
applicable to the transactions contemplated by the Transaction Documents and
necessary for the execution, delivery and performance of the Transaction
Documents and the consummation of the transactions contemplated thereby in
accordance with the terms thereof shall have been complied with, and all
consents, authorizations and orders of, and all filings and registrations with,
all federal, state and local courts or governmental agencies and all federal,
state and local regulatory or self-regulatory agencies necessary for the
execution, delivery and performance of the Transaction Documents and the
consummation of the transactions contemplated thereby in accordance with the
terms thereof shall have been obtained or made, including, without limitation,
in each case those required under the Securities Act, the Exchange Act,
applicable state securities or “Blue Sky” laws or applicable rules and
regulations of the Principal Market, or otherwise required by the SEC, the
Principal Market or any state securities regulators;

(o)    No statute, regulation, order, decree, writ, ruling or injunction shall
have been enacted, entered, promulgated, threatened or endorsed by any federal,
state, local or foreign court or governmental authority of competent
jurisdiction which prohibits the consummation of or which would materially
modify or delay any of the transactions contemplated by the Transaction
Documents; and

(p)    No action, suit or proceeding before any federal, state, local or foreign
arbitrator or any court or governmental authority of competent jurisdiction
shall have been commenced or threatened, and no inquiry or investigation by any
federal, state, local or foreign governmental authority of competent
jurisdiction shall have been commenced or threatened, against the Company, or
any of the officers, directors or affiliates of the Company, seeking to
restrain, prevent or change the transactions contemplated by the Transaction
Documents, or seeking material damages in connection with such transactions.

 

-24-



--------------------------------------------------------------------------------

  9. INDEMNIFICATION.

In consideration of the Investor’s execution and delivery of the Transaction
Documents and acquiring the Securities hereunder and in addition to all of the
Company’s other obligations under the Transaction Documents, the Company shall
defend, protect, indemnify and hold harmless the Investor and all of its
affiliates, stockholders, officers, directors and employees and any of the
foregoing Person’s agents or other representatives (including, without
limitation, those retained in connection with the transactions contemplated by
this Agreement) (collectively, the “Indemnitees”) from and against any and all
actions, causes of action, suits, claims, losses, costs, penalties, fees,
liabilities and damages, and expenses in connection therewith (irrespective of
whether any such Indemnitee is a party to the action for which indemnification
hereunder is sought), and including reasonable attorneys’ fees and disbursements
(the “Indemnified Liabilities”), incurred by any Indemnitee as a result of, or
arising out of, or relating to (a) any misrepresentation or breach of any
representation or warranty made by the Company in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby,
(b) any breach of any covenant, agreement or obligation of the Company contained
in the Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby, or (c) any cause of action, suit or claim
brought or made against such Indemnitee and arising out of or resulting from the
execution, delivery, performance or enforcement of the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby,
other than, in the case of clause (c), with respect to Indemnified Liabilities
which directly and primarily result from the fraud, gross negligence or willful
misconduct of an Indemnitee. The indemnity in this Section 9 shall not apply to
amounts paid in settlement of any claim if such settlement is effected without
the prior written consent of the Company, which consent shall not be
unreasonably withheld, conditioned or delayed. To the extent that the foregoing
undertaking by the Company may be unenforceable for any reason, the Company
shall make the maximum contribution to the payment and satisfaction of each of
the Indemnified Liabilities which is permissible under applicable law. Payment
under this indemnification shall be made within thirty (30) days from the date
Investor makes written request for it. A certificate containing reasonable
detail as to the amount of such indemnification submitted to the Company by
Investor shall be conclusive evidence, absent manifest error, of the amount due
from the Company to Investor. If any action shall be brought against any
Indemnitee in respect of which indemnity may be sought pursuant to this
Agreement, such Indemnitee shall promptly notify the Company in writing, and the
Company shall have the right to assume the defense thereof with counsel of its
own choosing reasonably acceptable to the Indemnitee. Any Indemnitee shall have
the right to employ separate counsel in any such action and participate in the
defense thereof, but the fees and expenses of such counsel shall be at the
expense of such Indemnitee, except to the extent that (i) the employment thereof
has been specifically authorized by the Company in writing, (ii) the Company has
failed after a reasonable period of time to assume such defense and to employ
counsel or (iii) in such action there is, in the reasonable opinion of such
separate counsel, a material conflict on any material issue between the position
of the Company and the position of such Indemnitee, in which case the Company
shall be responsible for the reasonable fees and expenses of no more than one
such separate counsel.

 

-25-



--------------------------------------------------------------------------------

  10. EVENTS OF DEFAULT.

An “Event of Default” shall be deemed to have occurred at any time as any of the
following events occurs:

(a)    the effectiveness of a registration statement registering the resale of
the Securities lapses for any reason (including, without limitation, the
issuance of a stop order or similar order) or such registration statement (or
the prospectus forming a part thereof) is unavailable to the Investor for resale
of any or all of the Securities to be issued to the Investor under the
Transaction Documents, and such lapse or unavailability continues for a period
of ten (10) consecutive Business Days or for more than an aggregate of thirty
(30) Business Days in any 365-day period, but excluding a lapse or
unavailability where (i) the Company terminates a registration statement after
the Investor has confirmed in writing that all of the Securities covered thereby
have been resold or (ii) the Company supersedes one registration statement with
another registration statement, including (without limitation) by terminating a
prior registration statement when it is effectively replaced with a new
registration statement covering Securities (provided in the case of this clause
(ii) that all of the Securities covered by the superseded (or terminated)
registration statement that have not theretofore been resold are included in the
superseding (or new) registration statement);

(b)    the suspension of the Common Stock from trading on the Principal Market
for a period of one (1) Business Day, provided that the Company may not direct
the Investor to purchase any shares of Common Stock during any such suspension;

(c)    the delisting of the Common Stock from The NASDAQ Capital Market,
provided, however, that the Common Stock is not immediately thereafter trading
on the New York Stock Exchange, The NASDAQ Global Market, The NASDAQ Global
Select Market, the NYSE MKT, the NYSE Arca, the OTC Bulletin Board, or the OTCQX
or OTCQB operated by the OTC Markets Group, Inc. (or any nationally recognized
successor to any of the foregoing);

(d)    the failure for any reason by the Transfer Agent to issue (i) the
Additional Commitment Shares to the Investor within three (3) Business Days
after the date on which the Investor is entitled to receive such Additional
Commitment Shares pursuant to Section 5(e) hereof and (ii) Purchase Shares to
the Investor within three (3) Business Days after the applicable Purchase Date
or Accelerated Purchase Date (as applicable) on which the Investor is entitled
to receive such Purchase Shares;

(e)    the Company breaches any representation, warranty, covenant or other term
or condition under any Transaction Document if such breach would reasonably be
expected to have a Material Adverse Effect and except, in the case of a breach
of a covenant which is reasonably curable, only if such breach continues for a
period of at least five (5) Business Days;

(f)    if any Person commences a proceeding against the Company pursuant to or
within the meaning of any Bankruptcy Law;

(g)    if the Company, pursuant to or within the meaning of any Bankruptcy Law,
(i) commences a voluntary case, (ii) consents to the entry of an order for
relief against it in an involuntary case, (iii) consents to the appointment of a
Custodian of it or for all or substantially all of its property, or (iv) makes a
general assignment for the benefit of its creditors or is generally unable to
pay its debts as the same become due;

 

-26-



--------------------------------------------------------------------------------

(h)    a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that (i) is for relief against the Company in an involuntary
case, (ii) appoints a Custodian of the Company or for all or substantially all
of its property, or (iii) orders the liquidation of the Company or any
Subsidiary;

(i)    if at any time the Company is not eligible to transfer its Common Stock
electronically as DWAC Shares; or

(j)    if at any time after the Commencement Date, the Exchange Cap is reached
(to the extent such Exchange Cap is applicable pursuant to Section 2(f) hereof).

In addition to any other rights and remedies under applicable law and this
Agreement, so long as an Event of Default has occurred and is continuing, or if
any event which, after notice and/or lapse of time, would reasonably be expected
to become an Event of Default, has occurred and is continuing, the Company shall
not deliver to the Investor any Regular Purchase Notice, Accelerated Purchase
Notice or Additional Purchase Notice.

 

  11. TERMINATION

This Agreement may be terminated only as follows:

(a)    If pursuant to or within the meaning of any Bankruptcy Law, the Company
commences a voluntary case or any Person commences a proceeding against the
Company, a Custodian is appointed for the Company or for all or substantially
all of its property, or the Company makes a general assignment for the benefit
of its creditors (any of which would be an Event of Default as described in
Sections 10(f), 10(g) and 10(h) hereof), this Agreement shall automatically
terminate without any liability or payment to the Company (except as set forth
below) without further action or notice by any Person.

(b)    In the event that (i) the Company fails to file the Registration
Statement with the SEC within the period specified in Section 5(a) hereof in
accordance with the terms of the Registration Rights Agreement or (ii) the
Commencement shall not have occurred on or before February 28, 2018, due to the
failure to satisfy the conditions set forth in Sections 7 and 8 above with
respect to the Commencement, then, in the case of clause (i) above, this
Agreement may be terminated by the Investor at any time prior to the filing of
the Registration Statement and, in the case of clause (ii) above, this Agreement
may be terminated by either party at the close of business on February 28, 2018
or thereafter, in each case without liability of such party to the other party
(except as set forth below); provided, however, that the right to terminate this
Agreement under this Section 11(b) shall not be available to any party if such
party is then in breach of any covenant or agreement contained in this Agreement
or any representation or warranty of such party contained in this Agreement
fails to be true and correct such that the conditions set forth in Section 7(c)
or Section 8(e), as applicable, could not then be satisfied.

(c)     At any time after the Commencement Date, the Company shall have the
option to terminate this Agreement for any reason or for no reason by delivering
notice (a “Company Termination Notice”) to the Investor electing to terminate
this Agreement without any liability whatsoever of any party to any other party
under this Agreement (except as set forth below). The Company Termination Notice
shall not be effective until one (1) Business Day after it has been received by
the Investor.

 

-27-



--------------------------------------------------------------------------------

(d)    This Agreement shall automatically terminate on the date that the Company
sells and the Investor purchases the full Available Amount as provided herein,
without any action or notice on the part of any party and without any liability
whatsoever of any party to any other party under this Agreement (except as set
forth below).

(e)    If, for any reason or for no reason, the full Available Amount has not
been purchased in accordance with Section 2 of this Agreement by the Maturity
Date, this Agreement shall automatically terminate on the Maturity Date, without
any action or notice on the part of any party and without any liability
whatsoever of any party to any other party under this Agreement (except as set
forth below).

Except as set forth in Sections 11(a) (in respect of an Event of Default under
Sections 10(f), 10(g) and 10(h)), 11(d) and 11(e), any termination of this
Agreement pursuant to this Section 11 shall be effected by written notice from
the Company to the Investor, or the Investor to the Company, as the case may be,
setting forth the basis for the termination hereof. The representations and
warranties and covenants of the Company and the Investor contained in Sections
3, 4, 5, and 6 hereof, the indemnification provisions set forth in Section 9
hereof and the agreements and covenants set forth in Sections 10, 11 and 12
shall survive the execution and delivery of this Agreement and any termination
of this Agreement. No termination of this Agreement shall (i) affect the
Company’s or the Investor’s rights or obligations under (A) this Agreement with
respect to pending Regular Purchases, Accelerated Purchases or Additional
Purchases and the Company and the Investor shall complete their respective
obligations with respect to any pending Regular Purchases, Accelerated Purchases
and Additional Purchases under this Agreement and (B) the Registration Rights
Agreement, which shall survive any such termination, or (ii) be deemed to
release the Company or the Investor from any liability for intentional
misrepresentation or willful breach of any of the Transaction Documents.

 

  12. MISCELLANEOUS.

(a)    Governing Law; Jurisdiction; Jury Trial. The corporate laws of the State
of Delaware shall govern all issues concerning the relative rights of the
Company and its stockholders. All other questions concerning the construction,
validity, enforcement and interpretation of this Agreement and the other
Transaction Documents shall be governed by the internal laws of the State of
Illinois, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of Illinois or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of Illinois. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the State of Illinois,
County of Cook, for the adjudication of any dispute hereunder or under the other
Transaction Documents or in connection herewith or therewith, or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.

 

-28-



--------------------------------------------------------------------------------

EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY.

(b)    Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature or signature
delivered by e-mail in a “.pdf” format data file shall be considered due
execution and shall be binding upon the signatory thereto with the same force
and effect as if the signature were an original signature.

(c)    Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

(d)    Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

(e)    Entire Agreement. The Transaction Documents supersede all other prior
oral or written agreements between the Investor, the Company, their affiliates
and Persons acting on their behalf with respect to the subject matter thereof,
and this Agreement, the other Transaction Documents and the instruments
referenced herein contain the entire understanding of the parties with respect
to the matters covered herein and therein and, except as specifically set forth
herein or therein, neither the Company nor the Investor makes any
representation, warranty, covenant or undertaking with respect to such matters.
The Company acknowledges and agrees that is has not relied on, in any manner
whatsoever, any representations or statements, written or oral, other than as
expressly set forth in the Transaction Documents.

(f)    Notices. Any notices, consents or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt when delivered
personally; (ii) upon receipt when sent by facsimile or email (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one Business Day after deposit with
a nationally recognized overnight delivery service, in each case properly
addressed to the party to receive the same. The addresses for such
communications shall be:

If to the Company:

Zosano Pharma Corporation

34790 Ardentech Court

Fremont, California 94555

Telephone:        (510) 745-1200

E-mail:               gerbez@zosanopharma.com

Attention:          Georgia Erbez

 

-29-



--------------------------------------------------------------------------------

With a copy to (which shall not constitute notice or service of process):

Foley Hoag LLP

Seaport West

155 Seaport Boulevard

Boston, Massachusetts 02210

Telephone:        (617) 832-100

Facsimile:         (617) 832-1108

E-mail:               saarestad@foleyhoag.com

Attention:         Stacie Aarestad, Esq.

If to the Investor:

Lincoln Park Capital Fund, LLC

440 North Wells, Suite 410

Chicago, IL 60654

Telephone:        312-822-9300

Facsimile:          312-822-9301

E-mail:               jscheinfeld@lpcfunds.com/jcope@lpcfunds.com

Attention:         Josh Scheinfeld/Jonathan Cope

With a copy to (which shall not constitute notice or service of process):

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.

666 Third Avenue

New York, NY 10017

Telephone:        (212) 692-6267

Facsimile:         (212) 983-3115

E-mail:               ajmarsico@mintz.com

Attention:         Anthony J. Marsico, Esq.

If to the Transfer Agent:

Computershare Trust Company, N.A.

Syed Hussaini

Computershare

330 N. Brand Blvd, Suite # 701

Glendale, CA 91203

Telephone:        (818) 254-3163

Facsimile:         (818) 502-0674

Attention:          Syed Hussani

or at such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party three (3) Business Days prior to the effectiveness of such
change. Written confirmation of receipt (A) given by the recipient of such
notice, consent or other communication, (B) mechanically or electronically
generated by the sender’s facsimile machine or email account containing the
time, date, and recipient facsimile number or email address, as applicable, and
an image of the first page of such transmission or (C) provided by a nationally
recognized overnight delivery service, shall be rebuttable evidence of personal
service, receipt by facsimile or receipt from a nationally recognized overnight
delivery service in accordance with clause (i), (ii) or (iii) above,
respectively.

 

-30-



--------------------------------------------------------------------------------

(g)    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns. The
Company shall not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Investor, including by merger or
consolidation. The Investor may not assign its rights or obligations under this
Agreement.

(h)    No Third Party Beneficiaries. This Agreement is intended for the benefit
of the parties hereto and their respective permitted successors and assigns, and
is not for the benefit of, nor may any provision hereof be enforced by, any
other Person.

(i)    Publicity. The Company shall afford the Investor and its counsel with the
opportunity to review and comment upon the form and substance of, and shall give
reasonable consideration to all such comments from the Investor or its counsel
on, any press release, SEC filing or any other public disclosure by or on behalf
of the Company relating to the Investor, its purchases hereunder or any aspect
of the Transaction Documents or the transactions contemplated thereby, not less
than 24 hours prior to the issuance, filing or public disclosure thereof. The
Investor must be provided with a final version of any such press release, SEC
filing or other public disclosure at least 24 hours prior to any release, filing
or use by the Company thereof. The Company agrees and acknowledges that its
failure to fully comply with this provision constitutes a Material Adverse
Effect.

(j)    Further Assurances. Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to consummate and make effective, as soon
as reasonably possible, the Commencement, and to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

(k)    No Financial Advisor, Placement Agent, Broker or Finder. The Company
represents and warrants to the Investor that it has not engaged any financial
advisor, placement agent, broker or finder in connection with the transactions
contemplated hereby. The Investor represents and warrants to the Company that it
has not engaged any financial advisor, placement agent, broker or finder in
connection with the transactions contemplated hereby. The Company shall be
responsible for the payment of any fees or commissions, if any, of any financial
advisor, placement agent, broker or finder relating to or arising out of the
transactions contemplated hereby. The Company shall pay, and hold the Investor
harmless against, any liability, loss or expense (including, without limitation,
reasonable attorneys’ fees and out of pocket expenses) arising in connection
with any such claim.

(l)    No Strict Construction. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.

(m)    Remedies, Other Obligations, Breaches and Injunctive Relief. The
Investor’s remedies provided in this Agreement, including, without limitation,
the Investor’s remedies provided in Section 9, shall be cumulative and in
addition to all other remedies available to the Investor under this Agreement,
at law or in equity (including a decree of specific performance and/or other
injunctive relief), no remedy of the Investor contained herein shall be deemed a
waiver of compliance with the provisions giving rise to such remedy and nothing
herein shall limit the Investor’s right to pursue actual damages for any failure
by the Company to comply with the terms of this Agreement. The Company
acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to the Investor and that the remedy at law for

 

-31-



--------------------------------------------------------------------------------

any such breach may be inadequate. The Company therefore agrees that, in the
event of any such breach or threatened breach, the Investor shall be entitled,
in addition to all other available remedies, to an injunction restraining any
breach, without the necessity of showing economic loss and without any bond or
other security being required.

(n)    Enforcement Costs. If: (i) this Agreement is placed by the Investor in
the hands of an attorney for enforcement or is enforced by the Investor through
any legal proceeding; (ii) an attorney is retained to represent the Investor in
any bankruptcy, reorganization, receivership or other proceedings affecting
creditors’ rights and involving a claim under this Agreement; or (iii) an
attorney is retained to represent the Investor in any other proceedings
whatsoever in connection with this Agreement, then the Company shall pay to the
Investor, as incurred by the Investor, all reasonable costs and expenses
including reasonable attorneys’ fees incurred in connection therewith, in
addition to all other amounts due hereunder. If: (i) this Agreement is placed by
the Company in the hands of an attorney for enforcement or is enforced by the
Company through any legal proceeding; (ii) an attorney is retained to represent
the Company in any proceedings whatsoever in connection with this Agreement then
the Investor shall pay to the Company, as incurred by the Company, all
reasonable costs and expenses including reasonable attorneys’ fees incurred in
connection therewith, in addition to all other amounts due hereunder. It is
understood and agreed that any enforcement costs paid by a party to the other
party pursuant to this section shall be promptly reimbursed by the receiving
party if a court of competent jurisdiction determines in a final, non-appealable
order that the paying party is not in breach of this Agreement.

(o)    Amendment and Waiver; Failure or Indulgence Not Waiver. No provision of
this Agreement may be amended or waived by the parties from and after the date
that is one (1) Business Day immediately preceding the initial filing of the
Registration Statement with the SEC. Subject to the immediately preceding
sentence, (i) no provision of this Agreement may be amended other than by a
written instrument signed by both parties hereto and (ii) no provision of this
Agreement may be waived other than in a written instrument signed by the party
against whom enforcement of such waiver is sought. No failure or delay in the
exercise of any power, right or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such power, right or
privilege preclude other or further exercise thereof or of any other right,
power or privilege.

*    *    *    *    *

 

-32-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Investor and the Company have caused this Agreement to
be duly executed as of the date first written above.

 

THE COMPANY: ZOSANO PHARMA CORPORATION By:  

/s/ John Walker

Name:   John Walker Title:   President and Chief Executive Officer INVESTOR:
LINCOLN PARK CAPITAL FUND, LLC BY: LINCOLN PARK CAPITAL, LLC BY: ROCKLEDGE
CAPITAL CORPORATION By:  

/s/ Josh Scheinfeld

Name:   Josh Scheinfeld Title:   President

 

-33-



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A    Form of Officer’s Certificate Exhibit B    Form of Resolutions of
Board of Directors of the Company Exhibit C    Form of Secretary’s Certificate
Exhibit D    Form of Letter to Transfer Agent



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF OFFICER’S CERTIFICATE

This Officer’s Certificate (“Certificate”) is being delivered pursuant to
Section 8(e) of that certain Purchase Agreement dated as of October 20, 2017,
(“Purchase Agreement”), by and between ZOSANO PHARMA CORPORATION, a Delaware
corporation (the “Company”), and LINCOLN PARK CAPITAL FUND, LLC (the
“Investor”). Terms used herein and not otherwise defined shall have the meanings
ascribed to them in the Purchase Agreement.

The undersigned,                     ,                      of the Company,
hereby certifies, on behalf of the Company and not in [his/her] individual
capacity, as follows:

1.    I am the                      of the Company and make the statements
contained in this Certificate in such capacity and not in my individual
capacity.

2.    The representations and warranties of the Company are true and correct in
all material respects (except to the extent that any of such representations and
warranties is already qualified as to materiality in Section 4 of the Purchase
Agreement, in which case, such representations and warranties are true and
correct without further qualification) as of the date of the Purchase Agreement
and as of the Commencement Date as though made at that time (except for
representations and warranties that speak as of a specific date, in which case
such representations and warranties are true and correct as of such date).

3.    The Company has performed, satisfied and complied in all material respects
with covenants, agreements and conditions required by the Transaction Documents
to be performed, satisfied or complied with by the Company at or prior to the
Commencement Date.

4.    The Company has not taken any steps, and does not currently expect to take
any steps, to seek protection pursuant to any Bankruptcy Law nor does the
Company or any of its Subsidiaries have any knowledge or reason to believe that
its creditors intend to initiate involuntary bankruptcy or insolvency
proceedings. The Company is financially solvent and is generally able to pay its
debts as they become due.

IN WITNESS WHEREOF, I have hereunder signed my name on this          day of
            .

 

                                          

Name: Title:

The undersigned as Secretary of ZOSANO PHARMA CORPORATION, a Delaware
corporation, hereby certifies that                      is the duly elected,
appointed, qualified and acting                      of                      and
that the signature appearing above is his genuine signature.

 

                                          

Jeffrey L. Quillen Secretary



--------------------------------------------------------------------------------

EXHIBIT B

SIGNING RESOLUTIONS

TO BE ADOPTED BY UNANIMOUS WRITTEN CONSENT

Equity Commitment

Transaction Documents and Issuance of Common Stock

WHEREAS, attached hereto as Exhibit A is a draft of the Purchase Agreement (the
“Purchase Agreement”) by and between the Corporation and Lincoln Park Capital
Fund, LLC (“Lincoln Park”), providing for the purchase by Lincoln Park of up to
Thirty-Five Million Dollars ($35,000,000) of the Corporation’s common stock,
$0.0001 par value per share (the “Common Stock”); and

WHEREAS, after careful consideration of the Purchase Agreement, the documents
incident thereto and other factors deemed relevant by the Board, the Board has
determined that it is advisable and in the best interests of the Corporation to
engage in the transactions contemplated by the Purchase Agreement, including,
but not limited to, the issuance of up to 455,000 shares of Common Stock to
Lincoln Park as a commitment fee (the “Commitment Shares”) and the sale of
shares of Common Stock to Lincoln Park for an aggregate purchase price of up to
Thirty-Five Million Dollars ($35,000,000) under the Purchase Agreement (the
“Purchase Shares”).

NOW, THEREFORE, BE IT:

 

RESOLVED:    That the Corporation be, and it hereby is, authorized to issue and
sell (i) an aggregate of up to Thirty-Five Million Dollars ($35,000,000) in
shares of its Common Stock, (ii) 227,500 shares of Common Stock as Initial
Commitment Shares (as such term is defined in the Purchase Agreement) and (iii)
227,500 shares of Common Stock as Additional Commitment Shares (as such term is
defined in the Purchase Agreement), in each case, pursuant to the terms of the
Purchase Agreement and that, upon issuance of any such shares pursuant to the
Purchase Agreement, such shares shall be duly authorized, validly issued, fully
paid and nonassessable with no personal liability attaching to the ownership
thereof. RESOLVED:    That 455,000 shares of Common Stock be, and they hereby
are, reserved for issuance as Initial Commitment Shares and Additional
Commitment Shares, and that 7,387,096 shares of Common Stock be, and they hereby
are, reserved for issuance as Purchase Shares (the “Reserved Purchase Shares”).
RESOLVED:    That the Corporation enter into the Purchase Agreement,
substantially in the form attached hereto as Exhibit A; and that the Chief
Executive Officer and the Chief Financial Officer (the “Authorized Officers”)
be, and they hereby are, and each of them acting individually hereby is,
authorized, empowered and directed to execute and deliver the Purchase Agreement
on behalf of the Corporation and in its name, in such form as the Authorized
Officers, or either of them, with the advice of counsel, shall approve, the
execution of the Purchase Agreement in such form being conclusive evidence of
such Authorized Officer’s approval of the same. RESOLVED:    That the Initial
Commitment Shares and Additional Commitment Shares are being issued in
consideration for the execution of the Purchase Agreement and the value of the
commitments in the Purchase Agreement exceeds the aggregate par value of such
Initial Commitment Shares and Additional Commitment Shares.



--------------------------------------------------------------------------------

RESOLVED:    That the Corporation enter into a registration rights agreement
with Lincoln Park (the “Registration Rights Agreement”) providing for the
registration of the shares of Common Stock issuable in respect of the Purchase
Agreement, substantially in the form presented to the Board and attached hereto
as Exhibit B; and that the Authorized Officers be, and they hereby are, and each
of them acting individually hereby is, authorized, empowered and directed to
execute and deliver the Registration Rights Agreement on behalf of the
Corporation and in its name, in such form as the Authorized Officers, or either
of them, with the advice of counsel, shall approve, the execution of the
Registration Rights Agreement in such form being conclusive evidence of such
Authorized Officer’s approval of the same. RESOLVED:    That the terms and
provisions of the forms of Irrevocable Transfer Agent Instructions and Notice of
Effectiveness of Registration Statement (as such terms are defined in the
Purchase Agreement and, collectively, the “Instructions”) are hereby approved
and the Authorized Officers be, and they hereby are, and each of them acting
individually hereby is, authorized, empowered and directed, to execute and
deliver the Instructions for and on behalf of the Corporation and in its name,
in accordance with the Purchase Agreement, in such form as the Authorized
Officers, or either of them, with the advice of counsel, shall approve, the
execution of the Instructions in such form being conclusive evidence of such
Authorized Officer’s approval of the same. Registration of Shares RESOLVED:   
That if the securities or “Blue Sky” laws of any of the states in which the
officers of the Corporation deem it necessary or advisable to register, qualify
or exempt from registration or qualification the offer, sale and issuance of the
Common Stock under the Purchase Agreement or to register the Corporation as a
dealer or broker, or any authority administering such laws requires a prescribed
form of preamble, resolution or resolutions, or consent to service of process in
connection with such offer, sale or issuance, each such preamble, resolution or
consent is hereby adopted by the Board, and the officers of the Corporation are
each hereby authorized, acting singly, to certify the adoption of such preamble,
resolution, or consent as though the same were presented to and approved at this
meeting and to file copies of the text of such preamble, resolution or consent
herewith. RESOLVED:    That it is desirable and in the best interest of the
Corporation that the offer, sale and issuance of the shares of Common Stock
under the Purchase Agreement be exempted from registration under the Securities
Act of 1933, as amended (the “Securities Act”); that the officers of the
Corporation be, and they hereby are, and each of them acting singly hereby is,
authorized, for and on behalf of the Corporation and in its name, to perform all
such acts as such officers may deem necessary or desirable in order to comply
with the Securities Act, and in connection therewith to file all requisite
instruments and documents; and that the execution by such officers of any such
instrument or document or the doing by them of any act in connection with
foregoing matters shall conclusively establish their authority therefor from the
Corporation and the approval and ratification by the Corporation of the
instruments and documents so executed and the actions so taken.



--------------------------------------------------------------------------------

RESOLVED:    That the officers of the Corporation be, and they hereby are, and
each of them acting singly hereby is, authorized, empowered and directed, for
and on behalf of the Corporation, to prepare or cause to be prepared, and to
execute and file with the Securities and Exchange Commission (the “Commission”)
pursuant to the Securities Act, and the rules and regulations promulgated
thereunder, one or more registration statements on Form S-1 (or any other
applicable form) (the “Registration Statements”) providing for the resale of the
Commitment Shares and the Purchase Shares issued under the Purchase Agreement
and certain other shares of issued and outstanding Common Stock as determined
and approved by the appropriate officers of the Corporation; that the officers
of the Corporation be, and they hereby are, and each of them acting singly
hereby is, authorized to change, amend, modify and delete or add to any
Registration Statement, in all instances as they in their discretion deem
necessary or advisable, and such changes, amendments, modifications, deletions
and additions shall be conclusive evidence that any changes therein to any such
Registration Statement are authorized by this resolution. RESOLVED:    That John
Walker, the Corporation’s President and Chief Executive Officer, is hereby
appointed as the Corporation’s agent to receive notices and communications from
the Commission with respect to the Registration Statements and to exercise the
powers enumerated under Rule 478 of the General Rules and Regulations of the
Commission under the Securities Act. General Authorization RESOLVED:    That the
officers of the Corporation be, and they hereby are, and each of them acting
individually hereby is, authorized, empowered and directed, for and on behalf of
the Corporation and in its name, to prepare, execute, acknowledge, file, record
and deliver, under seal if required or desirable, all such agreements,
instruments, certificates, notices, filings with government agencies required to
update any intellectual property registrations, and documents, and to take all
such other actions and to pay all expenses as any such officer may approve as
necessary, advisable, appropriate or in the best interests of the Corporation to
give effect to, or otherwise carry each of the foregoing resolutions, and that
the execution, acknowledgment, filing, recording or delivery of any such
agreement, instrument, certificate or document, or the taking of any such action
and the payment of any such expenses to be conclusive evidence of such approval
and of the approval thereof by the Board, and that all actions taken by the
officers of the Corporation to date in connection with the foregoing resolutions
are hereby confirmed, ratified and approved in all respects. RESOLVED:    That
any prior acts of the officers of the Corporation and of any person or persons
designated and authorized to act for and on behalf of the Corporation, which
acts would have been authorized by the foregoing resolutions but for the fact
that such acts were taken prior to the adoption of the foregoing resolutions,
are hereby severally approved, adopted, ratified and confirmed, as acts in the
name and on behalf of the Corporation.



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF SECRETARY’S CERTIFICATE

This Secretary’s Certificate (“Certificate”) is being delivered pursuant to
Section 8(k) of that certain Purchase Agreement dated as of October 20, 2017,
(“Purchase Agreement”), by and between ZOSANO PHARMA CORPORATION, a Delaware
corporation (the “Company”) and LINCOLN PARK CAPITAL FUND, LLC (the “Investor”),
pursuant to which the Company may sell to the Investor up to Thirty-Five Million
Dollars ($35,000,000) of the Company’s Common Stock, $0.0001 par value per share
(the “Common Stock”). Terms used herein and not otherwise defined shall have the
meanings ascribed to them in the Purchase Agreement.

The undersigned, Jeffrey L. Quillen, Secretary of the Company, hereby certifies,
on behalf of the Company and not in his individual capacity, as follows:

1.    I am the Secretary of the Company and make the statements contained in
this Secretary’s Certificate in such capacity and not in my individual capacity.

2.    Attached hereto as Exhibit A and Exhibit B are true, correct and complete
copies of the Company’s bylaws (the “Bylaws”) and Certificate of Incorporation
(the “Charter”), in each case, as amended through the date hereof, and no action
has been taken by the Company, its directors, officers or stockholders, in
contemplation of the filing of any further amendment relating to or affecting
the Bylaws or Charter.

3.    Attached hereto as Exhibit C are true, correct and complete copies of the
resolutions duly adopted by the Board of Directors of the Company by written
consent effective as of [            ], 2017. Such resolutions have not been
amended, modified or rescinded and remain in full force and effect and such
resolutions are the only resolutions adopted by the Company’s Board of
Directors, or any committee thereof, or the stockholders of the Company relating
to or affecting (i) the entering into and performance of the Purchase Agreement,
or the issuance, offering and sale of the Purchase Shares and the Commitment
Shares and (ii) and the performance of the Company of its obligation under the
Transaction Documents as contemplated therein.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have hereunder signed my name on this         day of
            , 2017.

 

                                          

Jeffrey L. Quillen Secretary

The undersigned as                     of ZOSANO PHARMA CORPORATION, a Delaware
corporation, hereby certifies that                    is the duly elected,
appointed, qualified and acting Secretary of                    , and that the
signature appearing above is his genuine signature.

 

 



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF LETTER TO THE TRANSFER AGENT FOR THE ISSUANCE OF THE INITIAL COMMITMENT
SHARES AT SIGNING OF THE PURCHASE AGREEMENT

[COMPANY LETTERHEAD]

[DATE]

[TRANSFER AGENT]

                                     

                                     

                                     

Re: Issuance of Common Stock to Lincoln Park Capital Fund, LLC

Dear                    ,

On behalf of ZOSANO PHARMA CORPORATION (the “Company”), you are hereby
instructed to issue as soon as possible a book-entry statement, on the Company’s
behalf, representing an aggregate of 227,500 shares of our common stock in the
name of Lincoln Park Capital Fund, LLC. The book-entry statement should be dated
October 20, 2017. The book-entry statement should bear the following restrictive
legend:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
APPLICABLE STATE SECURITIES LAWS, UNLESS SOLD PURSUANT TO: (1) RULE 144 UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR (2) AN OPINION OF HOLDER’S COUNSEL,
IN A CUSTOMARY FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
APPLICABLE STATE SECURITIES LAWS.



--------------------------------------------------------------------------------

The book-entry statement should be sent as soon as possible via overnight mail
to the following address:

Lincoln Park Capital Fund, LLC

440 North Wells, Suite 410

Chicago, IL 60654

Attention: Josh Scheinfeld/Jonathan Cope

Thank you very much for your help. Please call me at                      if you
have any questions or need anything further.

ZOSANO PHARMA CORPORATION

 

BY:  

 

  [name]   [title]